UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

JASMINE GRACE-LOUISE EDWARDS,

                                         Plaintiff,
                                                                          5:19-cv-0923
v.                                                                        (BKS/TWD)

CHRISTOPHER MONTGOMERY,

                              Defendant.
_____________________________________________

JASMINE GRACE-LOUISE EDWARDS, Plaintiff

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                        ORDER AND REPORT-RECOMMENDATION

        The Clerk has sent to the Court for review a complaint, together with an application to

proceed in forma pauperis (“IFP Application”), filed by pro se Plaintiff Jasmine Grace-Louise

Edwards (“Plaintiff” or “Edwards”). (Dkt. Nos. 1, 5.)

I.      IFP APPLICATION

        A court may grant in forma pauperis status if a party “is unable to pay” the standard fee

for commencing an action. 28 U.S.C. § 1915(a)(1). After reviewing Plaintiff’s IFP Application

(Dkt. No. 5), the Court finds she meets this standard. Therefore, her IFP Application is granted.

II.     SCREENING OF THE COMPLAINT

        Having found Plaintiff meets the financial criteria for commencing this action in forma

pauperis, the sufficiency of the allegations set forth in her complaint must be considered in light

of 28 U.S.C. § 1915(e). Section 1915(e) directs that when a plaintiff proceeds in forma pauperis,

“the court shall dismiss the case at any time if the court determines . . . the action . . . (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks
monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

1915(e)(2)(B)(i)-(iii).

       In determining whether an action is frivolous, the court must look to see whether the

complaint lacks an arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325

(1989). “An action is frivolous when either: (1) the factual contentions are clearly baseless such

as when the claims are the product of delusion or fantasy; or (2) the claim is based on an

indisputably meritless legal theory.” Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437

(2d Cir. 1998) (citation omitted). Although extreme caution should be exercised in ordering sua

sponte dismissal of a pro se complaint before the adverse party has been served and the parties

have had an opportunity to respond, Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir. 1983), the

court still has a responsibility to determine that a claim is not frivolous before permitting a

plaintiff to proceed. See, e.g., Thomas v. Scully, 943 F.2d 259, 260 (2d Cir. 1991) (per curiam)

(holding a district court has the power to dismiss a complaint sua sponte if the complaint is

frivolous).

       To survive dismissal for failure to state a claim, a complaint must plead enough facts to

state a claim that is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While Rule 8(a) of the Federal Rules of Civil

Procedure, which sets forth the general rules of pleading, “does not require detailed factual

allegations, . . . it demands more than an unadorned, the-defendant-harmed-me accusation.” Id.

       In determining whether a complaint states a claim upon which relief may be granted, “the

court must accept the material facts alleged in the complaint as true and construe all reasonable




                                                  2
inferences in the plaintiff’s favor.” Hernandez v. Coughlin, 18 F.3d 133, 136 (2d Cir.), cert.

denied, 513 U.S. 836 (1994) (citation omitted). “[T]he tenet that a court must accept as true all

of the allegations contained in a complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S.

at 678. “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. Similarly, allegations that “are so vague as to fail to give the

defendants adequate notice of the claims against them” are subject to dismissal. Sheehy v.

Brown, 335 F. App’x 102, 104 (2d Cir. 2009).

         Where a plaintiff proceeds pro se, the pleadings must be read liberally and construed to

raise the strongest arguments they suggest. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185,

191 (2d Cir. 2008) (citation omitted). Moreover, a court should not dismiss a pro se complaint

“without giving leave to amend at least once when a liberal reading of the complaint gives any

indication that a valid claim might be stated.” Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794,

795 (2d Cir. 1999) (citation and internal quotation marks omitted). However, an opportunity to

amend is not required where “the problem with [the plaintiff’s] causes of action is substantive”

such that “better pleading will not cure it.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.

2000).

III.     SUMMARY OF THE COMPLAINT

         Plaintiff brings this action for “controversies of faulty products” against Defendant

Christopher Montgomery (“Defendant” or “Montgomery”). (Dkt. No. 1 at 1. 1) Plaintiff states

Defendant is “a staff assistant/student personnel” at the State University of New York (“SUNY”)




1
  Page references to documents identified by docket number refer to the numbers assigned by
the CM/ECF docketing system maintained by the Clerk’s Office. Unless noted, excerpts from
the record are reproduced exactly as they appear in the original and errors in spelling,
punctuation, and grammar have not been corrected.


                                                  3
Educational Opportunity Center (“EOC”), located in Syracuse, New York. Id. 2 According to a

publicly available website, SUNY operates EOCs across the state as a free service to adult

learners who meet certain eligibility requirements. See http://www.suny.edu/features/eoc (last

visited Sept. 26, 2019).

       Plaintiff attended SUNY EOC Syracuse in December of 2016. (Dkt. No. 1 at 1-2.)

Defendant was Plaintiff’s “clinical health training student personell.” Id. at 2. “During training

Defendant readvised the clinical health training system outlines directly towards Plaintiff stating

that [her] training was not legit and that there was no one available to review [her] training after

the initial acceptance into the training program.” Id. Thereafter, Defendant “advised” Plaintiff

that she was “released” from the “program” and “signed a completion certificate as a program

coordinator on December 9, 2016.” Id. However, Defendant “neglected to have [her] perform

the systematic authority relationship for the outlining advised training course.” Id.




2
  The Court takes judicial notice of Plaintiff’s civil rights action, brought pursuant to 42 U.S.C.
§ 1983, captioned Edwards v. Penix, No. 5:18-CV-1287 (DNH/ATB), filed in this District on
November 2, 2018. There, Edwards alleged Montgomery and Tim Penix, Vice President of
SUNY EOC at Syracuse, violated her rights under the First and Fourteenth Amendments to the
U.S. Constitution while she was enrolled in the clinical health training program in December of
2016. See Edwards v. Penix, No. 5:18-CV-1287 (DNH/ATB) (Dkt. No. 1). On July 24, 2019,
the Hon. David N. Hurd, U.S. District Judge, granted the defendants’ Rule 12(b)(6) motion to
dismiss for failure to state a claim upon which relief may be granted. Id., Dkt. No. 19. Judge
Hurd dismissed the complaint without leave to amend because her pleadings failed to give any
indication that she could state a plausible § 1983 claim against either Montgomery or Penix. Id.
at 13, 15. Consequently, the District Court declined to exercise supplemental jurisdiction over
any state law claim that might be found in her pleading, including references to “New York
Education Law” and “Public Health Law,” as well as more generalized references to “emotional
distress,” “fraud,” and “education disruption.” Id. at 14. Accordingly, those claims were
dismissed without prejudice to renew in an appropriate state forum. Id. Five days later, on July
29, 2019, Plaintiff commenced the present action. See Edwards v. Montgomery, No. 5:19-cv-
00923 (BKS/TWD) (Dkt. No. 1).


                                                  4
        On December 12, 2016, Defendant “did not refer Plaintiff as a candidate of his class to

interview with potential training employers.” Id. He had a “security guard remove Plaintiff

from the training course and from the building.” Id. at 3.

        Then, in January of 2018, Plaintiff received a voicemail from Defendant “stating that

employers were calling him asking why [Plaintiff] was not on the training list and he informed

[Plaintiff] that she needed to stop calling his employers harassing them about training [she] was

not qualified for.” Id.

        Plaintiff “believes that the strain Defendant caused by his accusations made tensions of

emotional and mental injuries to her causing damage to the body[.]” Id. She is “seeking fault

responsibility of product liability from the producings of the distribution and supplyings of the

legal liability of the training course products and the causes of injuries by Defendant’s forced

authority.” Id. “Plaintiff cannot think as clearly as she did when pursing training with the intent

to become an affective graduate performing the needs of the outline criteria.” Id. “Instead [she]

now dwindles the trauma that if the course online were more effective with the guidelines legally

the production of Plaintiff’s training would have taken more effectively on the agenda of

responsibilities.” Id. at 4.

        Plaintiff “is also suffering a personal injury from the damage of Defendant’s illegible

signature upon her completion certificate” and because he issued the certificate “before a

completion of the full course.” Id. She was “strained by Defendant by having to watch all other

student receive the completion certificate the following week when the actual course allowed for

student to meet protentional employers for interviews for training.” Id. at 4-5. Further, her

“memory has been devastated with strain.” Id. at 5. According to Plaintiff:

                When Defendant’s actions were confronted by Plaintiff numerous
                times, the systematic authority of SUNY EOC Syracuse



                                                 5
               responsibilities were initiated and the inactions of Department
               regulation of guidlines and policies were not in effect towards the
               relationship of the responsibilities of the courses products
               liabilities putting a strain on Plaintiff’s accusations and personal
               injuries—mental and emotional clarity is withheld from the taken
               production of services of the relationship.

Id. As relief, Plaintiff seeks significant monetary damages and “the right to confront the

disagreement of SUNY EOC Syracuse contract obligations performances relationship production

of services.” Id. at 6. For a complete statement, reference is made to the complaint.

       The civil cover sheet states Plaintiff is bringing this action pursuant to “federal question

jurisdiction” and has checked “environmental matters” as the nature of the suit. (Dkt. No. 1-1. 3)

Her causes of actions are listed as “human rights” and “negligence.” Id.

IV.    SUBJECT MATTER JURISDICTION

       Federal district courts are courts of limited jurisdiction and may not hear a case absent

subject matter jurisdiction. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552

(2005); Frontera Res. Azer. Corp. v. State Oil Co. of Azer. Republic, 582 F.3d 393, 397 (2d Cir.

2009); Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978). The requirement of

subject matter jurisdiction cannot be waived, United States v. Cotton, 535 U.S. 625, 630 (2002),

and its absence may be raised at any time by a party or by the court sua sponte. See Henderson

ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011) (“[F]ederal courts have an independent




3
  The Court takes judicial notice of the “Civil Nature of Suit Code Descriptions.” See
https://www.uscourts.gov/sites/default/files/js_044_code_descriptions.pdf (last visited Sept. 26,
2019). “Code 893” under “Other Statutes” describes “Environmental Matters” as an action
“filed under Air Pollution Control Act 42:1857-57L, Clean Air Act 42:1857:57L, Federal
Environment Pesticide Control Act, Federal Insecticide, Fungicide & Rodenticide Act 7:135,
Federal Water Pollution Control Act 33:1151 et seq., Land & Water Conservation Fund Act
16:4602,460 1-4, Motor Vehicle Air Pollution Control Act 42:1857F-1-8, National
Environmental Policy Act 42:4321, 4331-35G, 4341-47, River & Harbor Act penalty 3:401-437,
1251.” Id.


                                                 6
obligation to ensure that they do not exceed the scope of their jurisdiction, and therefore they

must raise and decide jurisdictional questions that the parties either overlook or elect not to

press.”). When a court lacks subject matter jurisdiction, dismissal is mandatory. Arbaugh v. Y &

H Corp., 546 U.S. 500, 514 (2006); see also Fed. R. Civ. P. 12(h)(3).

       The basic statutory grants of subject matter jurisdiction are embodied in 28 U.S.C. §§

1331 and 1332. Federal question jurisdiction provides a basis for jurisdiction when the plaintiff

brings a civil action that arises “under the Constitution, laws, or treaties of the United States.” 28

U.S.C. § 1331; see Arbaugh, 546 U.S. at 513 (“A plaintiff properly invokes § 1331 jurisdiction

when she pleads a colorable claim ‘arising under’ the Constitution or laws of the United

States.”). Diversity jurisdiction is present when an action is between citizens of different states,

and when the amount in controversy is in excess of $75,000.00. 28 U.S.C. § 1332(a)(1).

       Here, even liberally construed, the allegations in the complaint do not suggest any claims

“arising under the Constitution, laws, or treaties of the United States” and, therefore, the Court

does not have federal question jurisdiction over the action. See 28 U.S.C. § 1331. “And, the

Court knows of no legal theory that would provide relief to Plaintiff under any federal law under

the circumstances alleged in the complaint.” Milgros Castro v. Abhi Realty, 18-CV-

7093(JS)(SIL), 2019 WL 2870065, at *3 (E.D.N.Y. July 2, 2109) (sua sponte dismissing the

complaint without prejudice for lack of subject matter jurisdiction).

       While difficult to discern, Plaintiff’s claims against Defendant, if any, arise under state

law. See, e.g., Passero v. Schulz, No. 1:17-CV-1296 (TJM/CFH), 2018 WL 2926292, at *4

(N.D.N.Y. Feb. 1, 2018) (identifying the plaintiff’s negligence claim as arising under state, not

federal, law), report and recommendation adopted by 2018 WL 2926295 (N.D.N.Y. June 7,

2018); Partee v. City of Syracuse, No. 5:19-CV-0417 (TJM/DEP), 2019 WL 2617901, at *9




                                                  7
(N.D.N.Y. May 23, 2019) (identifying the plaintiff’s intentional infliction of emotional distress

cause of action as a New York common law claim), report-recommendation adopted by 2019

WL 2616954 (June 26, 2019); Butler v. Geico General Ins. Co., No. 1:18-CV-1493 (GLS/DJS),

2019 WL 330591, at *2 (N.D.N.Y. Jan. 25, 2019) (stating breach of contract claim arises under

state, not federal law), report and recommendation adopted by 2019 WL 652197 (N.D.N.Y. Feb.

15, 2019); Banks v. Medical Society of New York, No. 14-CV-4789(JG)(VMS), 2014 WL

6788202, at *2 (E.D.N.Y. Dec. 2, 2014) (identifying the plaintiff’s products liability claim as a

arising under state common law); Steele v. Zhejiang Hushai Pharmaceutical Co. Ltd., No. 19-

CV-4106 (JGK), 2019 W: 2357538, at *1 (S.D.N.Y. June 3, 2019) (same). Thus, despite her

assertions in the civil cover sheet, Plaintiff has failed to properly invoke the Court’s federal

question subject matter jurisdiction.

       Given Plaintiff’s pro se status, the Court has also considered whether this Court’s

diversity jurisdiction may be invoked. 28 U.S.C. § 1332. However, this case lacks complete

diversity because Defendant is alleged to be a citizen of New York, the same state as Plaintiff.

(See Dkt. No. 1-1.)

       In light of the foregoing, this Court lacks subject matter jurisdiction to adjudicate

Plaintiff’s claims. Although courts hold pro se complaints “to less stringent standards than

formal pleadings drafted by lawyers,” Hughes v. Rowe, 449 U.S. 5, 9 (1980), pro se litigants still

must establish subject matter jurisdiction to avoid dismissal. See, e.g., Rene v. Citibank N.A., 32

F. Supp. 2d 539, 541-42 (E.D.N.Y. 1999) (dismissing pro se complaint for lack of subject matter

jurisdiction). Accordingly, the Court recommends dismissing Plaintiff’s complaint without




                                                  8
prejudice for lack of subject matter jurisdiction. See Hollander v. Garrett, 710 F. App’x 35, 36

(2d Cir. 2018) (holding dismissal for subject matter jurisdiction must be without prejudice). 4

V.     LEAVE TO AMEND

       Ordinarily, given Plaintiff’s pro se status, the Court would recommend that she be given

an opportunity to amend prior to an outright dismissal. See Cuoco, 222 F.3d at 112. However,

an opportunity to amend is not required where “the problem with [the plaintiff’s] causes of

action is substantive” such that “better pleading will not cure it.” Id.

       Because lack of subject matter jurisdiction is a substantive defect, Deul v. Dalton, No.

1:11-CV-0637, 2012 WL 235523, at *8 n.19 (N.D.N.Y. Jan. 25, 2012), the Court recommends

dismissal without leave to amend. See, e.g., Edwards v. Dunn, No. 5:19-cv-01118 (GTS/ATB)

(Dkt. No. 4) (recommending sua sponte dismissal of Plaintiff’s complaint without prejudice for

lack of subject matter jurisdiction, but without the opportunity for amendment 5); Scott v.

Mullolly, Jeffery, Rooney, & Flynn LLP, No. 8:19-CV-488 (TJM/CFH), 2019 WL 1934419, at

*3 (N.D.N.Y. May 1, 2019) (recommending sua sponte dismissal of the complaint for lack of

subject matter without leave to amend), report-recommendation adopted by 2019 WL 3890995

(N.D.N.Y. Aug. 19, 2019); Milgros Castro, 2019 WL 2870065, at *3 (E.D.N.Y. July 2, 2019)



4
  Because the Court is recommending dismissal without prejudice, Plaintiff may pursue any
state law claims she may have against Defendant in state court. The Court expresses no opinion
on whether Plaintiff will be able to successfully commence an action in state court.
5
   The Court takes judicial notice of Plaintiff’s other action currently pending in this District
captioned Edwards v. Dunn, No. 5:19-cv-01118 (GTS/ATB), filed September 10, 2019. As
noted by the Hon. Andrew T. Baxter, United States Magistrate Judge, Plaintiff is a frequent
litigator in federal court, whose other cases have been dismissed for lack of subject matter
jurisdiction and/or failure to state a claim upon which relief may be granted, some,
notwithstanding the opportunity for amendment. Edwards v. Dunn, No. 5:19-CV-01118
(GTS/ATB) (Dkt. No. 4 at 9 n.3) (citing Edwards v. Simpson, No. 5:18-CV-1286 (GLS/TWD),
Edwards v. Conte, No. 5:18-CV-1216 (LEK/ATB), Edwards v. Walsh, No. 5:18-CV-1155
(GLS/TWD), and Edwards v. Penix, No. 5:18-CV-1287 (DNH/ATB)).


                                                  9
(sua sponte dismissing the complaint without prejudice for lack of subject matter jurisdiction and

without leave to amend “[b]ecuase the defects in [the plaintiff’s] claims are substantive and

would not be cured if afforded an opportunity to amend); Banks v. Constantine, No. 12-CV-3239

(JG)(RER), 2012 WL 2803616, at *2 (E.D.N.Y. July 10, 2012) (“Because the defects in subject-

matter jurisdiction do not appear to be curable, the complaint is dismissed without leave to

amend.”); see also Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993) (“Where it

appears that granting leave to amend is unlikely to be productive, . . . it is not an abuse of

discretion to deny leave to amend.”).

        ACCORDINGLY, it is

        ORDERED that Plaintiff’s IFP Application (Dkt. No. 5) is GRANTED solely for

purposes of initial review; and it is further

        RECOMMENDED that Plaintiff’s complaint (Dkt. No. 1) be SUA SPONTE

DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction and WITHOUT

LEAVE TO AMEND, and it is further

        ORDERED that the Clerk provide Plaintiff with a copy of this Order and Report-

Recommendation, along with a copy of the unpublished decision cited herein in accordance with

the Second Circuit decision in Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).

        Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report. 6 Such objections shall be filed with the Clerk of the




6
  If you are proceeding pro se and are served with this Order and Report-Recommendation by
mail, three additional days will be added to the fourteen-day period, meaning that you have
seventeen days from the date the Order and Report-Recommendation was mailed to you to serve
and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. 6(a)(1)(C).


                                                  10
Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing

Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1)

(Supp. 2013); Fed. R. Civ. P. 72, 6(a).



Dated: October 1, 2019
       Syracuse, New York




                                              11
Milgros Castro v. Abhi Realty, Slip Copy (2019)
2019 WL 2870065

                                                                   1       All material allegations in the Complaint and are
                  2019 WL 2870065                                          presumed to be true for the purpose of this Memorandum
    Only the Westlaw citation is currently available.                      and Order. Rogers v. City of Troy, N.Y., 148 F.3d 52,
                                                                           58 (2d Cir. 1998) (in reviewing a pro se complaint for
     United States District Court, E.D. New York.
                                                                           sua sponte dismissal, a court is required to accept the
       Carmen MILGROS CASTRO, Plaintiff,                                   material allegations in the complaint as true). Excerpts
                                                                           from the Complaint are reproduced here exactly as they
                       v.
                                                                           appear in the original. Errors in spelling, punctuation,
     ABHI REALTY, Shah Hintendria, Defendants.                             and grammar have not been corrected or noted.

                    18-CV-7093(JS)(SIL)                            Plaintiff’s Amended Complaint is submitted on the Court’s
                              |                                    general complaint form and is brief. Plaintiff alleges that she
                     Signed 07/02/2019                             resides in Massapequa, New York, and that Abhi Realty is
                                                                   incorporated under the laws of the State of New York and
Attorneys and Law Firms                                            Hintendria is a resident of Syosset, New York, and is a citizen
                                                                   of India. (Am. Compl. ¶¶ I.A.-B., II.B.2.) Although Plaintiff
For Plaintiff: Carmen Milgros Castro, pro se, 685 Broadway,
                                                                   has not checked either box on the form Complaint to allege the
Apt. A, Massapequa, New York 11758.
                                                                   basis of this Court’s subject matter jurisdiction, in the space
For Defendants: No appearance.                                     on the form that calls for the “specific federal statutes, federal
                                                                   treaties, and/or provisions of the United States Constitution
                                                                   that are at issue in this case,” Plaintiff wrote: “New York
                                                                   State Human Rights Law (Executive Law, Article 15) Section
               MEMORANDUM & ORDER
                                                                   296).” (Am. Compl. ¶ II.A.) Plaintiff has also responded to
SEYBERT, District Judge:                                           the questions on the form to allege that this Court’s subject
                                                                   matter jurisdiction is invoked because the parties' citizenship
 *1 On December 10, 2018, pro se plaintiff Carmen Milagros         is diverse. (Am. Compl. ¶ II.B.) Plaintiff does not include a
Castro (“Plaintiff”) filed a Complaint in this Court against       sum in the space that calls for the amount in controversy. (Am.
Abhi Realty and Shah Hintendria (“Hintendria” and together,        Compl. ¶ II.B.3.) Rather, Plaintiff alleges:
“Defendants”) pursuant to the New York State Human Rights
Law, N.Y. Executive Law § 296. (See Compl., Docket Entry
1.) Accompanying the Complaint is an application to proceed                     My human rights have been violated
in forma pauperis. (See IFP Mot., Docket Entry 2.)                              due to safety in a resident unit that was
                                                                                not legal at the time I signed my lease.
On January 22, 2019, Plaintiff filed an Amended Complaint.                      It is not currently considered a legal
(Am. Compl., Docket Entry 7.) The Amended Complaint                             apartment and I have been harassed,
appears to be identical to the original Complaint with the                      forced to spend my own money on
exception of the place of Hintendria’s citizenship. (Compare                    repairs, and have not received support
Compl. ¶ II.B.2.a. with Am. Compl. ¶ II.B.2.a.) Upon review                     from my landlord.
of the application to proceed in forma pauperis, the Court
finds that Plaintiff is qualified to commence this action
without prepayment of the filing fee. See 28 U.S.C. § 1915(a)
                                                                   *2 (Am. Compl. ¶ II.B.3.)
(1). Therefore, Plaintiff’s request to proceed in forma pauperis
is GRANTED. However, because the Court lacks subject
                                                                   In its entirety, Plaintiff’s Statement of Claim alleges:
matter jurisdiction, the Amended Complaint is DISMISSED
WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)
(B)(ii) and FED. R. CIV. P. 12(h)(3).
                                                                                3/5/18 – landlord has not replaced
                                                                                kitchen equiptment (stove); 7/19/18
                                                                                – reported complaint regarding other
                     BACKGROUND 1                                               tenants; 8/28/18 – threatened by party
                                                                                with home-made bomb; 7/26/18 –


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
Milgros Castro v. Abhi Realty, Slip Copy (2019)
2019 WL 2870065

             defendant used my mental health                           a cause of action will not do.’ ” Iqbal, 556 U.S. at 678 (quoting
             status against me, making false claims                    Twombly, 550 U.S. at 555).
             to problem oriented policing, 7th
             Precinct, involved in monitoring.
                                                                       III. Subject Matter Jurisdiction
                                                                       Notwithstanding the liberal pleading standard afforded pro
                                                                       se litigants, federal courts are courts of limited jurisdiction
(Am. Compl. ¶ III.) In the space on the form complaint that
                                                                       and may not preside over cases if they lack subject matter
calls for the relief sought, Plaintiff wrote “N/A”. (Am. Compl.
                                                                       jurisdiction. Lyndonville Sav. Bank & Trust Co. v. Lussier,
¶ IV.)
                                                                       211 F.3d 697, 700-01 (2d Cir. 2000). Unlike lack of personal
                                                                       jurisdiction, lack of subject matter jurisdiction cannot be
                                                                       waived and may be raised at any time by a party or by the
                         DISCUSSION                                    Court sua sponte. Id. “If subject matter jurisdiction is lacking,
                                                                       the action must be dismissed.” Id.; see FED. R. CIV. P. 12(h)
I. In Forma Pauperis Application                                       (3).
Upon review of Plaintiff’s declaration in support of her
application to proceed in forma pauperis, the Court finds               *3 The basic statutory grants of subject matter jurisdiction
that Plaintiff is qualified to commence this action without            are embodied in 28 U.S.C. §§ 1331 and 1332. Arbaugh v.
prepayment of the filing fee. See 28 U.S.C. § 1915(a)(1).              Y & H Corp., 546 U.S. 500, 513, 126 S. Ct. 1235, 1244,
Therefore, Plaintiff’s request to proceed in forma pauperis is         163 L. Ed. 2d 1097 (2006). Section 1331 provides federal
GRANTED.                                                               question jurisdiction and Section 1332 provides jurisdiction
                                                                       based on diversity of citizenship. Id. A plaintiff properly
                                                                       invokes § 1332 jurisdiction when he presents a claim between
II. Application of 28 U.S.C. § 1915
                                                                       parties of complete diverse citizenship and the amount in
Section 1915 of Title 28 requires a district court to dismiss
                                                                       controversy exceeds $75,000. Id. Subject matter jurisdiction
an in forma pauperis complaint if the action is frivolous or
                                                                       may be established pursuant to § 1331 where a claim arises
malicious, fails to state a claim upon which relief may be
                                                                       under the “Constitution, laws or treaties of the United States.”
granted, or seeks monetary relief against a defendant who is
                                                                       28 U.S.C. § 1331. “A plaintiff properly invokes § 1331
immune from such relief. See 28 U.S.C. § 1915(e)(2)(B)(i)-
                                                                       jurisdiction when he pleads a colorable claim ‘arising under’
(iii). The Court is required to dismiss the action as soon as it
                                                                       the Constitution or laws of the United States. Arbaugh, 56
makes such a determination.
                                                                       U.S. at 513, 126 S. Ct. at 1237. A claim alleging federal
                                                                       question subject matter jurisdiction “may be dismissed for
Courts are obliged to construe the pleadings of a pro se
                                                                       want of subject matter jurisdiction if it is not colorable, i.e., if
plaintiff liberally. See Sealed Plaintiff v. Sealed Defendant,
                                                                       it is ‘immaterial and made solely for the purpose of obtaining
537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis,
                                                                       jurisdiction’ or is ‘wholly insubstantial and frivolous.’ ” Id. at
357 F.3d 197, 200 (2d Cir. 2004). However, a complaint must
                                                                       513 n.10, 126 S. Ct. at 1237 n.10.
plead sufficient facts to “state a claim to relief that is plausible
on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,
                                                                       Here, Plaintiff does not allege that her claims arise under any
127 S. Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007). “A claim
                                                                       federal laws. Rather, Plaintiff alleges that her claims arise
has facial plausibility when the plaintiff pleads factual content
                                                                       exclusively under the New York State Human Rights Law,
that allows the court to draw the reasonable inference that the
                                                                       N.Y. Exec. Law § 296 et seq. And, the Court knows of no
defendant is liable for the misconduct alleged.” Ashcroft v.
                                                                       legal theory that would provide relief to Plaintiff under any
Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868
                                                                       federal law under the circumstances alleged in the Complaint.
(2009) (citations omitted). The plausibility standard requires
                                                                       Accordingly, Plaintiff has failed to properly invoke this
“more than a sheer possibility that a defendant has acted
                                                                       Court’s federal question subject matter jurisdiction.
unlawfully.” Id. at 678; accord Wilson v. Merrill Lynch & Co.,
671 F.3d 120, 128 (2d Cir. 2011). While “ ‘detailed factual
                                                                       Given Plaintiff’s pro se status, the Court has also considered
allegations’ ” are not required, “[a] pleading that offers ‘labels
                                                                       whether this Court’s diversity jurisdiction may be invoked.
and conclusions’ or ‘a formulaic recitation of the elements of
                                                                       However, this case lacks complete diversity between parties
                                                                       as Abhi Realty is expressly alleged to be a citizen of


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
Milgros Castro v. Abhi Realty, Slip Copy (2019)
2019 WL 2870065

                                                                        in Plaintiff’s claims are substantive and would not be cured
New York, the same state as Plaintiff. 28 U.S.C. § 1332.
                                                                        if afforded an opportunity to amend, leave to amend the
And, because Plaintiff does not seek any monetary relief in
                                                                        Complaint is DENIED.
the Complaint, the amount in controversy does not exceed
$75,000 as required by 28 U.S.C. § 1332. Accordingly, this
Court lacks subject matter jurisdiction to adjudicate Plaintiff’s
claims. Although courts hold pro se complaints “to less                                        CONCLUSION
stringent standards than formal pleadings drafted by lawyers,”
Hughes v. Rowe, 449 U.S. 5, 9, 101 S. Ct. 173, 176, 66                  For the reasons set forth above, Plaintiff’s application to
L. Ed. 2d 163 (1980), pro se litigants still must establish             proceed in forma pauperis is GRANTED, however the
subject matter jurisdiction to avoid dismissal. See, e.g., Rene         Complaint is sua sponte DISMISSED pursuant to 28 U.S.C.
v. Citibank N.A., 32 F. Supp. 2d 539, 541-42 (E.D.N.Y.                  § 1915(e)(2)(B)(ii); and FED. R. CIV. P. 12(h)(3).
1999) (dismissing pro se complaint for lack of subject
matter jurisdiction). Accordingly, Plaintiff’s Complaint is             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that
DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.                       any appeal from this Order would not be taken in good faith
§ 1915(e)(2) (B)(ii); and FED. R. CIV. P. 12(h)(3). Plaintiff           and therefore in forma pauperis status is DENIED for the
may pursue any state law claims she may have against                    purpose of any appeal. See Coppedge v. United States, 369
Defendants in state court.                                              U.S. 438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

                                                                        *4 SO ORDERED.
IV. Leave to Amend
Given the Second Circuit’s guidance that a pro se complaint
should not be dismissed without leave to amend unless                   All Citations
amendment would be futile, Cuoco v. Moritsugu, 222 F.3d
                                                                        Slip Copy, 2019 WL 2870065
99, 112 (2d Cir. 2000), the Court has carefully considered
whether leave to amend is warranted here. Because the defects

End of Document                                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
Passero v. Schulz, Not Reported in Fed. Supp. (2018)
2018 WL 2926292

                                                                        claim on which relief may be granted; or (iii) seeks monetary
                                                                        relief against a defendant who is immune from such relief.” 28
                  2018 WL 2926292
                                                                        U.S.C. § 1915(e)(2)(B). Thus, it is a court’s responsibility to
    Only the Westlaw citation is currently available.
                                                                        determine that a plaintiff may properly maintain his complaint
     United States District Court, N.D. New York.
                                                                        before permitting him to proceed with his action.
             Daniel PASSERO, Plaintiff,
                        v.                                              Where, as here, the plaintiff proceeds pro se, “the court
     Meredith SCHULZ, Washington County APS                             must construe his submissions liberally and interpret them
                                                                        to raise the strongest arguments that they suggest.” Kirkland
    Case Worker; Andrew Williamson, Washington
                                                                        v. Cablevision Sys., 760 F.3d 223, 224 (2d Cir. 2014)
        County APS Case Worker, Defendants.
                                                                        (per curiam) (internal quotation marks omitted); see also
                   1:17-CV-1296 (TJM/CFH)                               Hernandez v. Coughlin, 18 F.3d 133, 136 (2d Cir. 1994).
                              |                                         However, this does not mean the Court is required to accept
                      Signed 02/01/2018                                 unsupported allegations devoid of sufficient facts or claims.
                                                                        Pleading guidelines are provided in the Federal Rules of Civil
Attorneys and Law Firms                                                 Procedure (“Fed R. Civ. P”). Specifically, Rule 8 provides
                                                                        that a pleading which sets forth a clam for relief shall contain,
Daniel Passero, 19 North Street, Apt. 2D, Granville, New                inter alia, “a short and plain statement of the claim showing
York 12832, pro se.                                                     that the pleader is entitled to relief.” See FED. R. CIV.
                                                                        P. 8(a)(2). “The purpose ... is to give fair notice of the
                                                                        claim being asserted so as to permit the adverse party the
    REPORT-RECOMMENDATION AND ORDER                                     opportunity to file a responsive answer, prepare an adequate
                                                                        defense and determine whether the doctrine of res judicata is
Christian F. Hummel, U.S. Magistrate Judge                              applicable.” Flores v. Graphtex, 189 F.R.D. 54, 54 (N.D.N.Y.
                                                                        1999) (internal quotation marks and citations omitted). Rule
 *1 Plaintiff commenced this action on November 27, 2017
                                                                        8 also requires the pleading to include:
with the filing of a complaint. Dkt. No. 1 (“Compl.”). Plaintiff
did not pay this Court’s filing fee, and instead filed an                 (1) a short and plain statement of the grounds for the court’s
application to proceed in forma pauperis (“IFP”). On January              jurisdiction ...;
3, 2018, Magistrate Judge Daniel J. Stewart recused himself
from the case, and the undersigned was assigned in his place.             (2) a short and plain statement of the claim showing that
Dkt. No. 4. Presently pending before the Court is review                  the pleader is entitled to relief; and
of plaintiff’s IFP application and review of the complaint
pursuant to 28 U.S.C. § 1915. Following review of plaintiff’s             (3) a demand for the relief sought ....
IFP application, the undersigned concludes that plaintiff may
                                                                        FED. R. CIV. P. 8(a). Although “[n]o technical form is
properly proceed IFP. 1                                                 required,” the Federal Rules make clear that each allegation
                                                                        contained in the pleading “must be simple, concise, and
1       Plaintiff is advised that, although he has been granted IFP     direct.” Id. at 8(d). Ultimately, the plaintiff must plead
        status, he is still required to pay for any fees or costs he    “enough facts to state a claim to relief that is plausible on its
        may incur, such as copying fees or witness fees.                face.” Twombly, 550 U.S. at 570.

                                                                         *2 A complaint that fails to comply with the pleading
                        I. Initial Review
                                                                        requirements “presents far too a heavy burden in terms of
                                                                        a defendant’s duty to shape a comprehensive defense and
                    A. Standard of Review                               provides no meaningful basis for the Court to assess the
                                                                        sufficiency of their claims.” Gonzales v. Wing, 167 F.R.D.
Section 1915 of Title 28 of the United States Code directs              352, 355 (N.D.N.Y. 1996). As the Second Circuit has held,
that, when a plaintiff seeks to proceed IFP, “the court shall           “[w]hen a complaint does not comply with the requirement
dismiss the case at any time if the court determines that ... the       that it be short and plain, the court has the power, on its own
action or appeal (i) is frivolous or malicious; (ii) fails to state a


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
Passero v. Schulz, Not Reported in Fed. Supp. (2018)
2018 WL 2926292

initiative ... to dismiss the complaint.” Salahuddin v. Cuomo,        for Adult Protective Services and the plaintiff should have
861 F.2d 40, 42 (2d Cir. 1988) (citations omitted). However,          been provided with such protective civil rights.” Id. Plaintiff
“[d]ismissal ... is usually reserved for those cases in which         contends that he has suffered many side effects from his
the complaint is so confused, ambiguous, vague, or otherwise          periodontal disease and has “made consistent complaints to
unintelligible that its true substance, if any, is well disguised.”   the doctors and the Adult Protective Workers and I suffered
Id. (citations omitted).                                              mentally and physically with no assistance.” Id.

                                                                      Plaintiff contends that he is “requesting intervention and an
                                                                      answer as to how I could have been neglected for all these
                         B. Complaint
                                                                      years with such a simple diagnosis in the face of specific
                                                                      complaints that could have led to no other diagnosis then [sic]
                   1. Claims in Complaint                             periodontal disease.” Id. at 5. Plaintiff also contends that the
                                                                      “above cruel and inhuman treatment has caused severe mental
Plaintiff purports to bring this action pursuant to 42 U.S.C. §       anguish and physical suffering that is present and ongoing.”
1983, alleging that defendants, Meredith Schulz and Andrew            Id.
Williamson, both Washington County “Adult Protective
Services Case Workers” were negligent insofar as they failed          Next, plaintiff argues that defendant Schulz “in her official
to provide certain services to plaintiff. Plaintiff alleges that      capacity as Adult Protective Services case worker in the
he is “diagnosed with a cognitive disorder,” “due to an
                                                                      time period covering 2011 failed to protect the plaintiff from
unknown illness.” Compl. at 4. Plaintiff also indicates that          eviction of residency[.]” Compl. at 5. Plaintiff provides that
he has periodontal disease. Id. He contends that he has               he was evicted from his residence for nonpayment, “but
actively sought treatment with many doctors and specialists           records will indicate that all rent was paid in full as the county
for his teeth and his cognitive disorder. Id. Plaintiff contends      has admitted recently in an unrelated matter.” Id. Plaintiff also
that defendants “in their official capacity as adult protective       provides that “[t]he local judge made the plaintiff responsible
workers kept requiring treatment to maintain temporary                for payment of a third parties [sic] rent. It is the responsibility
disability” but that the “treatment was inconsistent with             of the landlord to rent his housing.” Id. Plaintiff indicates that
the pleadings of plaintiff nor did either defendant take any          his eviction “has caused severe mental anguish and physical
action to remedy the violations.” Id. Plaintiff provides that he      suffering from the cruel and inhuman treatment that is present
“deliberated this in great length during a proceeding in a [sic]      and ongoing.” Id.
unrelated federal court action informing the county and it’s
[sic] attorneys of these civil violations.” Id. Plaintiff suggests     *3 Next, plaintiff contends that Schulz, “in her official
that defendants committed “malice neglect” because                    capacity as an Emergency Housing Coordinator case worker
                                                                      in 2017 failed to inspect a residency properly leading to
                                                                      unsanitary living conditions.” Compl. at 5. Plaintiff contends
             four years after the diagnosis                           that “this has caused severe mental anguish and physical
             of periodontal disease the Adult                         suffering from the cruel and inhuman treatment that is present
             Protective Services workers have                         and ongoing.” Id.
             still not used their position as a
             state mandated program which is                          Plaintiff next argues that defendant Williamson, “in his
             to be provided without regard to                         official capacity as an Adult Protective Services case
             plaintiff/individual who because of his                  worker failed to provide protection against unsanitary living
             impairments could not provide for his                    conditions that led to an eviction when the plaintiff tried to
             basic need, and in this claim, medical/                  remedy the issue.” Compl. at 5. Plaintiff provides that a “local
             dental care.                                             judge would not even accept or hear any counter claim.”
                                                                      Plaintiff argues defendant’s actions “has caused severe mental
                                                                      anguish and physical suffering from the cruel and inhuman
Id. Plaintiff advises that he has been denied treatment for           treatment that is present and ongoing.” Id.
periodontal disease by Fidelis. Id. He argues that his diagnosis
of “a cognitive disorder warranted the acceptance as a case



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   2
Passero v. Schulz, Not Reported in Fed. Supp. (2018)
2018 WL 2926292

Finally, plaintiff demands “[t]he entire amount of relief             that defendants, as protective case workers, committed an
requested and other relief the Court may deem proper and              omission or failure to act, that resulted in injury and/or mental
just.” Compl. at 6. Plaintiff indicates on the civil cover sheet      distress. Further, it does not appear that he is contending
that he demands $10,000,000.00. Id. at 7.                             that it was the defendants' failure to act that caused a third
                                                                      party to cause him harm. Robischung-Walsh, 421 Fed.Appx.
                                                                      at 41. Instead, plaintiff suggests that because of defendants'
                                                                      failure to provide him with certain approvals for medical
                          2. Assessment
                                                                      care or housing, he suffered damages. Indeed, based on the
Plaintiff indicates that this case is before the Court on             complaint, it is not even entirely clear that defendants were
                                                                      assigned to plaintiff as his case workers at the times discussed
federal question jurisdiction. 2 Compl. at 7. Although plaintiff
                                                                      in the complaint as plaintiff indicates that his diagnosis “a
contends that this action is brought pursuant to section 1983
                                                                      cognitive disorder warranted the acceptance as a case for
for violations of his civil rights, plaintiff fails to specify the
                                                                      Adult Protective Services and the plaintiff should have been
constitutional violations he alleges defendants committed.
                                                                      provided with such protective civil rights” which may suggest
To the extent a liberal reading may suggest that defendants
                                                                      that he was not even under the defendants' supervision.
violated the Eighth Amendment, as plaintiff refers to “cruel
                                                                      Compl. at 5. Moreover, insofar as plaintiff refers to actions
and inhuman treatment” throughout his complaint, the Eighth
                                                                      —or, more aptly, failures to act—that occurred in 2011, it
Amendment does not apply here as the Eighth Amendment
                                                                      appears such claims may be time barred.
prohibits cruel and unusual punishments from being inflicted
on incarcerated persons. See, e.g., Lynch v. Cannatella, 810
                                                                       *4 It appears that plaintiff is attempting to set forth claims
F.2d 1363, 1375 (5th Cir. 1987) (concluding that “the eighth
                                                                      regarding negligence insofar as he argues that he was under
amendment prohibition against cruel and unusual punishment
                                                                      the care and/or supervision of defendant caseworkers and
“is not applicable to cases in which the plaintiffs were not in
                                                                      they allegedly failed to provide or approve him for access to
custody as a result of having been convicted of a crime.”).
                                                                      certain medical care or provide him with adequate housing.
                                                                      See also Compl. at 4 (referencing “malice negligence”). Such
2       Plaintiff is unable to demonstrate diversity jurisdiction     allegations would appear to fall under a claim for negligence,
        as plaintiff and all defendants are citizens of New York
                                                                      which would be a state law claim, not claims that arise
        State, as he indicates on the civil cover sheet. See Compl.
                                                                      under federal laws, regulations, or constitutional provisions.
        at 7.
                                                                      Although, generally, this Court has the discretion to exercise
Arguably, plaintiff may be attempting to bring this case              its supplemental jurisdiction to review state law claims in
pursuant to the Fourteenth Amendment under a “state-created           some cases, Block v. First Blood Assocs., 988 F.2d 344, 351
danger theory of liability.” Under 42 U.S.C. § 1983, “in              (2d Cir. 1993), where there is no meritorious federal claim
certain ‘exceptional circumstances’ a state actor may be              before the Court, the district court should decline to exercise
under an affirmative constitutional obligation to protect an          its supplemental jurisdiction to review any related state law
individual,’ either because of a special relationship with            claims. See, e.g., Purgess v. Sharrock, 33 F.3d 134 (2d Cir.
the individual, or because the governmental entity itself             1994). As plaintiff’s complaint currently fails to demonstrate
has created or increased the danger to the individual.’               the involvement of a federal question, and, thus, fails to
” Robischung-Walsh v. Nassau Cnty. Police Dept., 421                  demonstrate this Court’s jurisdiction, it is recommended that
Fed.Appx. 38, 41 (2d Cir. 2011) (summary order). However,             this Court also decline to exercise jurisdiction over plaintiff’s
under this very limited exception, “ ‘[i]t is not enough to           potential state law claims. See Kaminski v. Commissioner of
allege that a government actor failed to protect an individual        Oneida Cty. Dept. of Soc. Services, 804 F. Supp. 2d 100, 107
from a known danger of bodily harm....’ ” Id. (citation               (N.D.N.Y. 2011) (quoting 28 U.S.C. § 1367(c)(3) ).
omitted). Instead, the government official must take “an
affirmative act that creates an opportunity for a third party         Generally, in cases involving pro se plaintiffs, a court should
to harm a victim (or increases the risk of such harm).’ ” Id.         not dismiss a complaint without granting leave to amend “at
(citation omitted).                                                   least once” “when a liberal reading of the complaint gives
                                                                      any indication that a valid claim might be stated.” Branum
Here, it does not appear that this limited exception applies          v. Clark, 927 F.2d 698, 704-05 (2d Cir. 1991). However, an
to the facts of plaintiff’s case insofar as he is alleging            opportunity to amend is not required where “the problem



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Passero v. Schulz, Not Reported in Fed. Supp. (2018)
2018 WL 2926292

                                                                        amend, following the District Judge’s review of this Report-
with [the plaintiff’s] causes of action is substantive” such
                                                                        Recommendation and Order, in order to provide plaintiff
that “better pleading will not cure it.” Cuoco v. Moritsugu,
                                                                        an opportunity to demonstrate this Court’s federal question
222 F.3d 99, 112 (2d Cir. 2000); see also Cortec Indus. Inc.
                                                                        jurisdiction; and it is
v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991) (“Of
course, where a plaintiff is unable to allege any fact sufficient
                                                                        ORDERED, that the Clerk of the Court serve this Report-
to support its claim, a complaint should be dismissed with
                                                                        Recommendation and Order on plaintiff in accordance with
prejudice.”). Here, although it does not appear from the face
                                                                        the Local Rules.
of the current complaint that plaintiff’s complaint involves
violations of the United States Constitution or federal law, in
                                                                        IT IS SO ORDERED.
light of special solicitude, the undersigned recommends that
the Court provide plaintiff with one opportunity to amend
his complaint to attempt to demonstrate this Court’s federal            Pursuant to 28 U.S.C. § 636(b)(1), the plaintiff has
question jurisdiction.                                                  FOURTEEN (14) days within which to file written
                                                                        objections to the foregoing report. Such objections shall be
                                                                        filed with the Clerk of the Court. FAILURE TO OBJECT
                     III. CONCLUSION                                    TO THIS REPORT WITHIN FOURTEEN (14) DAYS
                                                                        WILL PRECLUDE APPELLATE REVIEW. See Roldan
Wherefore, for the reasons stated herein, it is hereby                  v. Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Sec'y
                                                                        of Health and Human Services, 892 F.2d 15 (2d Cir. 1989) );
ORDERED, that plaintiff’s motion to proceed in forma                    see also 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72 & 6(a).
pauperis (Dkt. No. 2) is GRANTED; and it is
                                                                        All Citations
RECOMMENDED, that plaintiff’s Complaint (Dkt. No.
                                                                        Not Reported in Fed. Supp., 2018 WL 2926292
1) be DISMISSED without prejudice and with leave to

End of Document                                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   4
Passero v. Schultz, Not Reported in Fed. Supp. (2018)
2018 WL 2926295

                                                                the basis for the objection” (emphasis added) ); United States
                                                                v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997) (The Court
                  2018 WL 2926295
                                                                must make a de novo determination to the extent that a
    Only the Westlaw citation is currently available.
                                                                party makes specific objections to a magistrate’s findings.)
     United States District Court, N.D. New York.
                                                                (emphasis added).
            Daniel PASSERO, Plaintiff,
                       v.                                       General or conclusory objections are reviewed for clear error.
     Meredith SCHULTZ, Washington County                        Farid v. Bouey, 554 F. Supp. 2d 301, 306 n. 2 (N.D.N.Y.
                                                                2008); see Frankel v. N.Y.C., 2009 WL 465645 at *2
      APS Case Worker; Andrew Williamson,
                                                                (S.D.N.Y. Feb. 25, 2009).
  Washington County APS Case Worker, Defendants.

                 1:17-CV-1296 (TJM/CFH)                         After reviewing the report and recommendation, the Court
                             |                                  may “accept, reject, or modify, in whole or in part, the findings
                    Signed 06/07/2018                           or recommendations made by the magistrate judge. The judge
                                                                may also receive further evidence or recommit the matter to
Attorneys and Law Firms                                         the magistrate judge with instructions.” 28 U.S.C. § 636(b).

Daniel Passero, Granville, NY, pro se.
                                                                III. DISCUSSION
                                                                Plaintiff does not object to any specific portion of, or
                  DECISION & ORDER                              conclusion in, the Report-Recommendation and Order. See
                                                                Obj., Dkt. No. 8, at 1. Rather, plaintiff asserts that he is
THOMAS J. McAVOY, Senior United States District Judge           “presently recovering from another infection that has lasted
                                                                months,” and that the lack of treatment until nine days
I. INTRODUCTION
                                                                before he submitted his objections “cause[d] the diagnosed
 *1 This pro se action brought pursuant to 42 U.S.C. § 1983
                                                                cognitive disorder to intensify (delirium?) precluding [him]
was referred to the Hon. Christian F. Hummel, United States
                                                                from thinking properly.” Id. He further asserts that “[t]he
Magistrate Judge, for initial review. In a February 1, 2018
                                                                only reason why the petition is not satisfactory is because
Report-Recommendation and Order (Dkt. No. 6), Magistrate
                                                                those intrusted with [his] medical care are not treating [him]
Judge Hummel recommends that plaintiff’s Complaint (Dkt.
                                                                properly causing delirium ....” Id. The Court treats this as
No. 1) be dismissed without prejudice and with leave
                                                                a general objection. After examining the record, this Court
to amend in order to provide plaintiff an opportunity to
                                                                has determined that the conclusions and the recommendation
demonstrate this Court’s federal question jurisdiction. Rep.
                                                                in the Report-Recommendation and Order are not subject to
Rec. & Ord., at 9-10. Plaintiff filed objections to this
                                                                attack for clear error.
recommendation. Dkt. No. 8.
                                                                Further, even when conducting a de novo review of the
II. STANDARD OF REVIEW                                          Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court
When objections to a magistrate judge’s report and              arrives at the same conclusions as stated by Magistrate Judge
recommendation are lodged, the district court makes a           Hummel in his thorough report.
“de novo determination of those portions of the report or
specified proposed findings or recommendations to which         IV. CONCLUSION
objection is made.” 28 U.S.C. § 636(b)(1) (emphasis              *2 Accordingly, the Court ACCEPTS and ADOPTS the
added); see also Fed. R. Civ. P. 72(b)(2) (“[A] party may       recommendation in the Report-Recommendation and Order
serve and file specific written objections to the [magistrate   (Dkt. No. 6) for the reasons stated therein. Thus, it is hereby
judge’s] proposed findings and recommendations.” (emphasis
added) ); N.D.N.Y. Local Civil Rule 72.1(c) (written            ORDERED that the Complaint (Dkt. No. 1) is DISMISSED
objections to a magistrate’s report and recommendation must     WITHOUT PREJUDICE AND WITH LEAVE TO
“specifically identify the portions of the proposed findings,   AMEND in order to provide plaintiff an opportunity to
recommendations, or report to which it has an objection and



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            1
Passero v. Schultz, Not Reported in Fed. Supp. (2018)
2018 WL 2926295

demonstrate this Court’s federal question jurisdiction; and it
                                                                     ORDERED that should plaintiff fail to file an amended
is further
                                                                     complaint within thirty (30) days from the date of this
                                                                     Decision and Order, the Clerk of the Court is directed to
ORDERED that plaintiff is given thirty (30) days from the
                                                                     close this case without further action by the Court.
date of this Decision and Order in which to file an Amended
Complaint. Plaintiff is advised that an amended complaint
supersedes in all respects the prior pleading. Therefore, if         IT IS SO ORDERED.
plaintiff files an amended complaint, he must properly allege
in the amended complaint all factual bases for all claims            All Citations
asserted therein, and the amended complaint must be in
compliance with Rules 8 and 10 of the Federal Rules of               Not Reported in Fed. Supp., 2018 WL 2926295
Civil Procedure; and, it is further

End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Partee v. City of Syracuse, Slip Copy (2019)
2019 WL 2617901

                                                                     written order of commitment contains a number of clerical
                                                                     errors in contravention of N.Y. Correction Law § 601-a that
                  2019 WL 2617901
                                                                     must be addressed by the DOCCS. Dkt. No. 1 at 12-14 (citing
    Only the Westlaw citation is currently available.
                                                                     Dkt. No. 1-1 at 71).
     United States District Court, N.D. New York.

        Cedric PARTEE a/k/a Webb, Plaintiff,                         Plaintiff’s claims appear to have as their genesis his release
                        v.                                           from state custody, in 2014, to lifetime parole supervision.
      The CITY OF SYRACUSE, et al., Defendants                       Dkt. No. 1 at 4; Dkt. No. 1-1 at 16, 58. Under the terms of that
                                                                     release, plaintiff was required to, inter alia, abstain from the
        Civil Action No. 5:19-CV-0417 (TJM/DEP)                      use of alcohol and refrain from fraternizing with those known
                             |                                       to have criminal records. Dkt. No. 1-1 at 16, 19-20, 58.
                    Signed 05/23/2019
                                                                     Although plaintiff’s prolix pleading is peppered with
Attorneys and Law Firms                                              constitutional and legal buzzwords, his claims are predicated
                                                                     upon his contention that defendants conspired, in various
FOR PLAINTIFF: CEDRIC PARTEE, Pro Se, 32 Candlelight
                                                                     forms, to charge him with parole violations that he did not
Circle, Apt. A, Liverpool, NY 13090.
                                                                     commit. See generally Dkt. No. 1; Dkt. No. 1-1. Plaintiff
FOR DEFENDANTS: NONE.                                                claims that he was accused by officers of consuming alcohol,
                                                                     striking his wife, Tina Chambliss-Partee, and being involved
                                                                     in an altercation with his brother-in-law, John Chambliss, on
                                                                     the evening of July 14, 2016, culminating in his arrest by
     ORDER, REPORT, AND RECOMMENDATION
                                                                     defendant C. Cowan, a City police officer. See generally Dkt.
DAVID E. PEEBLES, CHIEF U.S. MAGISTRATE JUDGE                        No. 1; Dkt. No. 1-1.

 *1 Pro se plaintiff Cedric Partee, a New York State parolee,        On July 18, 2016, as a result of the incident, plaintiff received
has commenced this civil rights action, pursuant to 42               a notice of parole violation, in which he was charged as
U.S.C. § 1983, against the City of Syracuse (“City”), a              follows:
City police officer, and various employees of the New York
State Department of Corrections and Community Supervision              CHARGE #1: [Plaintiff] violated Rule #7, of the rules
(“DOCCS”), alleging that defendants violated a number                  governing his release in that on 07/14/16, he was in the
of his rights arising under the United States Constitution.            company of John Chambliss, a person with a known
Plaintiff’s complaint and an amended application for leave             criminal history who is supervised by the Syracuse Area
to proceed in forma pauperis (“IFP”) submitted by the                  Office.
plaintiff have been forwarded to me for review. Based
                                                                       CHARGE #2: [Plaintiff] violated Special Condition
upon my consideration of those materials, I am granting
                                                                       #13(c), of the rules governing his release, in that on
plaintiff’s amended IFP application, and recommending that
                                                                       07/14/16, he consumed alcohol.
his complaint be accepted only with respect to his Fourth
Amendment claim asserted against one individual defendant.              *2 CHARGE #3: [Plaintiff] violated Rule #8, of the rules
                                                                       governing his release in that on 07/14/16, he threatened the
                                                                       safety and well-being of Tina Chambliss Partee, by causing
I. BACKGROUND
                                                                       injury to her eye.
Plaintiff Cedric Partee, who also claims to be known as
“Webb,” commenced this action by the filing of a complaint,            CHARGE #4: [Plaintiff] violated Rule #8, of the rules
accompanied by a number of appended exhibits in support                governing his release in that on 07/14/16, he threatened the
of his claims, on April 8, 2019. Dkt. No. 1; Dkt. No. 1-1.             safety and well-being of Tina Chambliss Partee, by causing
According to those documents, plaintiff was convicted in               injury to her eye, resulting in his arrest for assault.
1984, upon a jury verdict, of murder in the second degree, in
violation of N.Y. Penal Law § 125.25, and was sentenced to             CHARGE #5: [Plaintiff] violated Rule #8, of the rules
an indeterminate term of imprisonment of twenty-five years             governing his release in that on 07/14/16, he threatened
to life. Dkt. No. 1-1 at 67. Plaintiff complains that his original


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                1
Partee v. City of Syracuse, Slip Copy (2019)
2019 WL 2617901

    the safety and well-being of John Chambliss by having a          he receives no income from any sources whatsoever. Dkt.
    physical altercation with him.                                   No. 2. It strains credulity that plaintiff has no source of
                                                                     income at all, even if it is in the form of public assistance,
Dkt. No. 1-1 at 56-57; see also Dkt. No. 1 at 10. 1                  Social Security benefits, or financial help from friends or
                                                                     relatives. 5 See id. However, for purposes of this order, report,
1       In addition to the notice of parole violation, plaintiff     and recommendation, I will assume that plaintiff is financially
        appears to have also been charged criminally in              eligible for IFP status. 6 See id.
        connection with the July 14, 2016 events, although one
        count of assault in the third degree was dismissed in the
                                                                     3        The total cost for filing a civil action in this court is $
        interest of justice pursuant to N.Y. Criminal Procedure
        Law § 170.30(1)(g) by the Syracuse City Court on                      400.00, consisting of the civil filing fee of $350.00, 28
        September 6, 2016. Dkt. No. 1-1 at 65.                                U.S.C. § 1914(a), and an administrative fee of $ 50.00.

On September 13, 2016, the matter proceeded to a final parole        4        The language of that section is ambiguous, in that it
revocation hearing, at which plaintiff was represented by                     suggests an intent to limit availability of IFP status to
counsel. Dkt. No. 1-1 at 15-72. Although plaintiff denied each                prison inmates. See 28 U.S.C. § 1915(a)(1) (authorizing
of the allegations raised at the hearing, the charges alleging                the commencement of an action without prepayment of
violations with regard to not consuming alcohol, fraternizing                 fees “by a person who submits an affidavit that includes
with a person known to have a criminal record, and                            a statement of all assets such prisoner possesses”).
                                                                              Courts have construed that section, however, as making
engaging in a physical confrontation, were sustained, leading
                                                                              IFP status available to any litigant who can meet the
ultimately to the revocation of his parole and imposition of
                                                                              governing financial criteria. Hayes v. United States, 71
a twenty-four-month additional period of incarceration. 2 See                 Fed. Cl. 366, 367 (Fed. Cl. 2006); see also Fridman v.
generally Dkt. No. 1, Dkt. No. 1-1; see also Partee v. Stanford,              City of N.Y., 195 F. Supp. 2d 534, 536 n.1 (S.D.N.Y.
159 A.D.3d 1294 (3d Dept 2018) (confirming the revocation                     2002).
of plaintiff’s parole).                                              5        Indeed, according to documents appended to the
                                                                              plaintiff’s complaint, he claims to receive Social Security
2       Although Ms. Chambliss-Partee was subpoenaed by the                   supplemental security income (“SSI”) payments. See
        DOCCS to testify at the final revocation hearing, she                 Dkt. No. 1-1 at 59.
        failed to appear. Dkt. No. 1-1 at 39. She subsequently
        provided plaintiff with a notarized statement in which she
                                                                     6        Plaintiff is reminded that, although his IFP application
        summarily stated as follows:                                          has been granted, he will still be required to pay fees that
           I ... did not tell my brother John Chambliss that                  he incurs in this action, including copying and/or witness
           [plaintiff] ... hit me. I don't know why he lied at                fees.
           [plaintiff’s] parole rehearing on September 13, 2016.
        Dkt. No. 1-1 at 13.                                              B. Sufficiency of Plaintiff’s Complaint
As relief for the foregoing, plaintiff seeks monetary damages
in excess of $40 million, as well as injunctive relief of an                               1. Standard of Review
unspecified nature. Dkt. No. 1 at 14-15.
                                                                      *3 Because I have found that plaintiff meets the financial
                                                                     criteria for commencing this action IFP, I must next consider
II. DISCUSSION                                                       the sufficiency of plaintiff’s claims in light of 28 U.S.C. §
                                                                     1915(e). Section 1915(e) directs that, when a plaintiff seeks
  A. IFP Application
                                                                     to proceed IFP, “the court shall dismiss the case at any time
When a civil action is commenced in a federal district
                                                                     if the court determines that ... the action ... (i) is frivolous or
court, the statutory filing fee, currently set at $400.00,
                                                                     malicious; (ii) fails to state a claim on which relief may be
must ordinarily be paid. 3 28 U.S.C. § 1914(a). A court is           granted; or (iii) seeks monetary relief against a defendant who
authorized, however, to permit a litigant to proceed IFP if it       is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).
determines that he is unable to pay the required filing fee.
28 U.S.C. § 1915(a)(1). 4 Although plaintiff has submitted a         In deciding whether a complaint states a colorable claim, a
completed, amended IFP application, in it he indicates that          court must extend a certain measure of deference in favor



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                          2
Partee v. City of Syracuse, Slip Copy (2019)
2019 WL 2617901

of pro se litigants, Nance v. Kelly, 912 F.2d 605, 606                (2009) (citing Twombly, 550 U.S. at 556). Although the court
(2d Cir. 1990) (per curiam), and extreme caution should               should construe the factual allegations of a complaint in a
be exercised in ordering sua sponte dismissal of a pro se             light most favorable to the plaintiff, “the tenet that a court
complaint before the adverse party has been served and the            must accept as true all of the allegations contained in a
parties have had an opportunity to address the sufficiency            complaint is inapplicable to legal conclusions.” Iqbal, 556
of plaintiff’s allegations. Anderson v. Coughlin, 700 F.2d            U.S. at 678. “Threadbare recitals of the elements of a cause
37, 41 (2d Cir. 1983). The court, however, also has an                of action, supported by mere conclusory statements, do not
overarching obligation to determine that a claim is not legally       suffice.” Id. (citing Twombly, 550 U.S. at 555). Thus, “where
frivolous before permitting a pro se plaintiff’s complaint to         the well-pleaded facts do not permit the court to infer more
proceed. See, e.g., Fitzgerald v. First E. Seventh St. Tenants        than the mere possibility of misconduct, the complaint has
Corp., 221 F.3d 362, 363 (2d Cir. 2000) (holding that a               alleged—but it has not ‘show[n]’—‘that the pleader is entitled
district court may sua sponte dismiss a frivolous complaint,          to relief.’ ” Id. at 679 (alteration in original) (quoting Fed. R.
notwithstanding the fact that the plaintiff paid the statutory        Civ. P. 8(a)(2)).
filing fee). “Legal frivolity ... occurs where ‘the claim is based
on an indisputably meritless legal theory [such as] when either
the claim lacks an arguable basis in law, or a dispositive
                                                                                     2. Analysis of Plaintiff’s Claims
defense clearly exists on the face of the complaint.’ ” Aguilar
v. United States, Nos. 99-MC-0304, 99-MC-0408, 1999 WL                 *4 Plaintiff purports to bring this action pursuant to 42
1067841, at *2 (D. Conn. Nov. 8, 1999) (quoting Livingston            U.S.C. § 1983, which “establishes a cause of action for ‘the
v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir.                deprivation of any rights, privileges, or immunities secured
1998)); see also Neitzke v. Williams, 490 U.S. 319, 325 (1989)        by the Constitution and laws’ of the United States.” German
(“[D]ismissal is proper only if the legal theory ... or the factual   v. Fed. Home Loan Mortg. Corp., 885 F. Supp. 537, 573
contentions lack an arguable basis.”); Pino v. Ryan, 49 F.3d.         (S.D.N.Y. 1995) (quoting Wilder v. Virginia Hosp. Ass'n, 496
51, 53 (2d Cir. 1995) (“[T]he decision that a complaint is            U.S. 498, 508 (1990)); see also 42 U.S.C. § 1983. “Section
based on an indisputably meritless legal theory, for purposes         1983 ‘is not itself a source of substantive rights[,]’ .... [but]
of dismissal under section 1915(d), may be based upon a               merely provides ‘a method for vindicating federal rights
defense that appears on the face of the complaint.”).                 elsewhere conferred[.]’ ” Patterson, 375 F.3d at 225 (quoting
                                                                      Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)). In order to
When reviewing a complaint under section 1915(e), the court           state a claim pursuant to section 1983, “a plaintiff must allege
is guided by applicable requirements of the Federal Rules of          (1) ‘that some person has deprived him of a federal right,’ and
Civil Procedure. Specifically, Rule 8 of the Federal Rules of         (2) ‘that the person who has deprived him of that right acted
Civil Procedure provides that a pleading must contain “a short        under color of state ... law.’ ” Velez v. Levy, 401 F.3d 75, 84
and plain statement of the claim showing that the pleader is          (2d Cir. 2005) (quoting Gomez v. Toledo, 446 U.S. 635, 640
entitled to relief.” Fed. R. Civ. P. 8(a)(2). The purpose of Rule     (1980)).
8 “is to give fair notice of the claim being asserted so as to
permit the adverse party the opportunity to file a responsive
answer, prepare an adequate defense and determine whether
                                                                        a. Personal Involvement of Defendants Moss and Snyder
the doctrine of res judicata is applicable.” Powell v. Marine
Midland Bank, 162 F.R.D. 15, 16 (N.D.N.Y. 1995) (McAvoy,              In his complaint, plaintiff names Supervising Parole Officers
J.) (quoting Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C.            “Moss” and “J. Snyder” as two of the defendants sued. Other
1977)) (internal quotation marks and emphasis omitted).               than listing these defendants under “Parties to Action” and in
                                                                      the “Relief Requested” sections of his complaint, however,
A court should not dismiss a complaint if the plaintiff               those defendants are nowhere mentioned in the body of
has stated “enough facts to state a claim to relief that is           plaintiff’s complaint.
plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007). “A claim has facial plausibility when the            “Personal involvement of defendants in alleged constitutional
plaintiff pleads factual content that allows the court to draw        deprivations is a prerequisite to an award of damages under
the reasonable inference that the defendant is liable for the         [section] 1983.” Wright v. Smith, 21 F.3d 496, 501 (2d Cir.
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678             1994) (quoting Moffitt v. Town of Brookfield, 950 F.2d 880,


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
Partee v. City of Syracuse, Slip Copy (2019)
2019 WL 2617901

885 (2d Cir. 1991); McKinnon v. Patterson, 568 F.2d 930,            Cir. 2004); see also Reynolds v. Giuliani, 506 F.3d 183, 192
934 (2d Cir. 1977)) (internal quotation marks omitted). As          (2d Cir. 2007) (“Monell’s policy or custom requirement is
the Supreme Court has noted, a defendant may only be held           satisfied where a local government is faced with a pattern of
accountable for his actions under section 1983. See Iqbal, 556      misconduct and does nothing, compelling the conclusion that
U.S. at 683 (“[P]etitioners cannot be held liable unless they       the local government has acquiesced in or tacitly authorized
themselves acted on account of a constitutionally protected         its subordinates' unlawful actions.”).
characteristic.”). In order to prevail on a section 1983 cause
of action against an individual, a plaintiff must show “a            *5 In this case, plaintiff has failed to allege the existence
tangible connection between the acts of a defendant and the         of a specific policy of the City of Syracuse that led to the
injuries suffered.” Bass v. Jackson, 790 F.2d 260, 263 (2d Cir.     constitutional violations asserted in his complaint. Instead, he
1986). “To be sufficient before the law, a complaint must state     has merely alleged that the City should be held accountable
precisely who did what and how such behavior is actionable          based upon its alleged failure to properly hire, train, and
under [the] law.” Hendrickson v. U.S. Attorney Gen., No. 91-        supervise it employees. See, e.g., Dkt. No. 1 at 8. Such
CV-8135, 1994 WL 23069, at *3 (S.D.N.Y. Jan. 24, 1994).             a conclusory allegation is insufficient to states a plausible
                                                                    municipal liability claim. Simms v. City of New York, 480
Because plaintiff has made only passing reference to                Fed. App'x 627, 631 n.4 (2d Cir. 2015) (noting that plaintiff’s
defendants Moss and Snyder in his complaint, and has                “conclusory allegation that the City failed to train its officers,
included no factual allegations regarding their conduct, he         without any supporting factual material” is insufficient to
has failed to plausibly allege their personal involvement in        state a claim for municipal liability under section 1983).
any constitutional violations. Accordingly, I recommend that        Accordingly, I recommend that plaintiff’s claims against the
plaintiff’s complaint be dismissed as against those defendants      City of Syracuse be dismissed.
based upon their lack of personal involvement.


                                                                        c. N.Y. Correction Law § 601-a and Defendant Annucci
                      b. City of Syracuse
                                                                    While the primary thrust of plaintiff’s complaint stems from
Plaintiff names the City of Syracuse as a defendant, yet fails to   the circumstances leading to the revocation of his parole,
plausibly allege any facts that would support a claim against       plaintiff also complains that defendant Anthony J. Annucci,
that entity. A municipal entity may be held accountable for         the Acting Commissioner of the DOCCS, failed in his
a constitutional violation that has occurred pursuant to “a         obligation to correct various clerical errors appearing in
policy statement, ordinance, regulation, or decision officially     plaintiff’s original order of commitment, as well as other
adopted and promulgated by [the municipality’s] officers ...        documents concerning plaintiff, and which are maintained
[or] pursuant to governmental ‘custom’ even though such a           by the DOCCS. Dkt. No. 1 at 12-14 (citing Dkt. No. 1-1 at
custom has not received formal approval through the body’s          71). Although his claims against Annucci are inartfully pled,
official decisionmaking channels.” Monell v. Dep't of Soc.          plaintiff appears to allege that because the written order of
Servs. of City of N.Y., 436 U.S. 658, 690-91 (1978). Municipal      commitment referred to him as “Cedric Partee,” rather than
liability for the acts of its employees can be established          “Cedric Webb,” and indicated that his NYSID was 4064899K,
in several ways, including through “proof of an officially          rather than 4064899M, the sentence imposed was illegal,
adopted rule or widespread, informal custom” demonstrating          resulting in a violation of his constitutional rights. 7
“ ‘a deliberate government policy or failing to train or
supervise its officers.’ ” Bruker v. City of N.Y., 337 F. Supp.     7       At the same time, plaintiff appears to suggest that at
2d 539, 556 (S.D.N.Y. 2004) (quoting Anthony v. City of
                                                                            least the clerical error with respect to his NYSID was
N.Y., 339 F.3d 129, 140 (2d Cir. 2003)). A plaintiff may also
                                                                            corrected “by the Administration of Correction[,]” but
show that the allegedly unconstitutional action was “taken                  that the correction “resulted in a lost [sic] of jurisdiction.”
or caused by an official whose actions represent official                   Dkt. No. 1 at 12.
policy,” Jeffes v. Barnes, 208 F.3d 49, 57 (2d Cir. 2000), or
                                                                    More specifically, plaintiff claims that his constitutional
when municipal officers have acquiesced in or condoned a
                                                                    rights were violated by virtue of the fact that the Annucci,
known policy, custom, or practice that violates federal law.
                                                                    in his capacity as the Acting Commissioner of the DOCCS,
Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 126 (2d
                                                                    was derelict in his duties arising under N.Y. Correctional


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                           4
Partee v. City of Syracuse, Slip Copy (2019)
2019 WL 2617901

Law § 601-a. That section directs the DOCCS to bring any
sentencing irregularities to the attention of the sentencing
                                                                                          d. The Heck Doctrine
court so that a defendant can be resentenced to comply
with the law. 8 Assuming that at least some aspect of a               When a plaintiff seeks “to recover damages for allegedly
successful challenge to the correctness of the written order          unconstitutional conviction or imprisonment, or for other
of commitment would not result in plaintiff’s immediate or            harm caused by actions whose unlawfulness would render
speedier release from parole supervision, such that the sole          a conviction or sentence invalid,” the plaintiff must prove
procedure available is a habeas corpus proceeding, plaintiff’s        “that the conviction or sentence has been reversed on direct
claim is nonetheless not cognizable under section 1983.               appeal, expunged by executive order, declared invalid by
Any alleged clerical error in a written order of commitment           a state tribunal authorized to make such determination, or
implicates an issue of state law. See, e.g., Jackson v. Annucci,      called into question by a federal court’s issuance of a writ
No. 18-CV-1162, 2018 WL 7959122, at *5 (Dec. 19, 2018)                of habeas corpus.” Heck v. Humphrey, 512 U.S. 477, 487
(Sannes, J.) (citing Vasquez v. Loiodice, No. 07-CV-7164,             (1994); see also Estes v Doe, No. 97-CV-8133, 1999 WL
2009 WL 2575775, at *2 (S.D.N.Y. Aug. 20, 2009)),                     983886, at *3 (S.D.N.Y. Oct. 29, 1999) (quoting Heck). “A
reconsideration denied, 2019 WL 1517580 (N.D.N.Y. Apr. 8,             claim for damages relating to a conviction that has not been
2019). The proper procedure for the plaintiff to challenge the        so invalidated is not cognizable under Section 1983.” Estes,
perceived inadequacies with the written order of commitment           1999 WL 983886, at *3. Therefore,
is by commencing an “appropriate proceeding” with the
sentencing court. See, e.g., Jackson, 2018 WL 7959122, at *6;
Matter of McCullaugh v. DeSimone, 111 A.D.3d 1011, 1012                           when a state prisoner seeks damages
(3d Dept 2013).                                                                   in a § 1983 suit, the district court
                                                                                  must consider whether a judgment in
8      Specifically, that section provides as follows:                            favor of the plaintiff would necessarily
         Whenever it shall appear to the satisfaction of                          imply the invalidity of his conviction
         the department based on facts submitted on behalf                        or sentence; if it would, the complaint
         of a person sentenced and confined in a state                            must be dismissed unless the plaintiff
         prison, that any such person has been erroneously                        can demonstrate that the conviction or
         sentenced, it shall be the duty of the department to                     sentence has already been invalidated.
         communicate with the sentencing court, the inmate’s
         defense attorney and the district attorney of the
         county in which such person was convicted. If
         upon investigation, the sentencing court, the defense        Heck, 512 U.S. at 487.
         attorney or the district attorney believes that the person
         has been so erroneously sentenced, the sentencing            Significantly, Heck and its “favorable termination” rule
         court, or the district attorney acting at the direction      applies to actions pursuant to section 1983 that challenge the
         of the sentencing court, shall notify the department         fact or duration of confinement based on the revocation of
         and arrange for the person to be heard and properly          parole. See, e.g., Bratton v. New York State Div. of Parole,
         resentenced. The department thereupon shall comply           No. 05-CV-950, 2006 WL 2792743, at *2 (N.D.N.Y. 2006)
         with any court order to produce such person from such        (Mordue, J.) (“District courts have applied the Heck holding
         prison and cause him or her to be taken before the court     to section 1983 lawsuits based on the revocation of parole.”)
         in which he or she was sentenced for the purpose of
                                                                      (citing inter alia Dallas v. Goldberg, 143 F. Supp. 2d 312, 322
         resentence.
                                                                      (S.D.N.Y. 2001) (“The Heck holding applies equally in the
       N.Y. Corr. Law § 601-a.
                                                                      parole revocation context.”)); see also Loving v. Harris, No.
 *6 Based upon the foregoing, I find that plaintiff’s claim           05-CV-3411, 2005 WL 1961420, *3 (E.D.N.Y. 2005).
against defendant Annucci arising under N.Y. Correction Law
§ 601-a is not cognizable under section 1983, and I therefore         Plaintiff’s complaint contains a number of naked assertions,
recommend that it be dismissed.                                       though is otherwise conspicuously devoid of factual
                                                                      enhancement, making the precise nature of his claims difficult
                                                                      to discern with any degree of certainty. Plaintiff appears
                                                                      to allege, however, that during the course of his arrest


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Partee v. City of Syracuse, Slip Copy (2019)
2019 WL 2617901

and resulting revocation hearing, he was deprived of equal            and conditions of his supervised release was barred under
protection of the law through the use of “discriminatory              Heck); see also Davis, 214 F. Supp. 2d at 316 (plaintiff’s claim
practices towards [him].” Dkt. No. 1 at 12; see also id. at 9-11.     that his parole revocation was the result of inadequate parole
Specifically, plaintiff claims that defendants' improper actions      revocation proceedings is barred under Heck).
were motivated by discriminatory animus against plaintiff
as a “Categore [sic] 1 Parolee,” and plaintiff was treated            Accordingly, I recommend that plaintiff’s equal protection
differently than similarly situated persons on parole. Dkt. No.       claim, as well as any claim challenging the conditions of his
1 at 12; see also id. at 8, 11.                                       parole, be dismissed as barred pursuant to Heck.

The equal protection clause of the Fourteenth Amendment
directs state actors to treat similarly situated people alike. City
                                                                              e. Fourth Amendment and Defendant Cowan
of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439
(1985). To state a cognizable equal protection cause of action,       Plaintiff also alleges that defendant Cowan “forced plaintiff
a plaintiff must allege sufficient facts that plausibly suggest       from his home[ ] without an arrest warrant” and handcuffed
that he was treated differently than others similarly situated as     him on July 14, 2016, in violation of his rights under
a result of intentional or purposeful discrimination directed at      the Fourth Amendment. Dkt. No. 1 at 8, 10. Based upon
an identifiable or suspect class. Giano v. Senkowski, 54 F.3d         these limited allegations, it is unclear whether that claim is
1050, 1057 (2d Cir. 1995).                                            based upon defendant Cowan’s unlawful entry into plaintiff’s
                                                                      home, an unlawful search and seizure, or both. What does
 *7 Even assuming that plaintiff’s allegations were sufficient        appear clear from plaintiff’s complaint and accompanying
to state a claim under the equal protection clause of the             exhibits is that plaintiff does not challenge his actual arrest
Fourteenth Amendment under Rule 8 and Iqbal, his equal                as violating the Fourth Amendment, since his arrest was
protection claim fails under the rule promulgated in Heck.            conducted pursuant to a warrant. See generally Dkt. No. 1;
Plaintiff has not alleged facts that plausibly suggest that           see also Dkt. No. 1-1 at 57-59 (detailing plaintiff’s purported
the decision to revoke his parole has been invalidated,               violation of release to parole supervision and resulting arrest
vacated, overturned, or expunged. Davis v. Cotov, 214 F.              pursuant to a warrant). It appears that at the time Cowan
Supp. 2d 310, 316 (E.D.N.Y. 2002) (“However, [the plaintiff]          approached plaintiff’s home, however, no such warrant had
does not allege that he has succeeded in establishing the             yet been issued. See Dkt. No. 1 at 8; Dkt. No. 1-1 at 58.
invalidity of his parole revocation in an appropriate state
or federal proceeding.”). Because plaintiff’s equal protection        The Fourth Amendment prohibits “unreasonable searches
claim “goes to the heart of the constitutionality” of his             and seizures,” and the Warrants Clause requires that “no
parole revocation, it therefore “call[s] into question the            Warrants shall issue, but upon probable cause, supported by
validity” of the revocation, and thus is not cognizable under         Oath or affirmation, and particularly describing the place to
section 1983. See Burris v. Nassau Cty. Dist. Attorney, No.           be searched, and the persons or things to be seized.” U.S.
14-CV-5540, 2017 WL 9485714, at *11 (Jan. 12, 2017)                   Const. amend. IV. Generally, “a search or seizure pursuant
(recommending dismissal of plaintiff’s first amendment claim          to a warrant is presumed valid.” U.S. v. Awadallah, 349 F.3d
under the rule in Heck because it “[bore] on the validity of          42, 64 (2d Cir. 2003); accord Franks v. Delaware, 438 U.S.
plaintiff’s underlying conviction and sentence”), report and          154, 171 (1978) (“There is ... a presumption of validity with
recommendation adopted by 2017 WL 1187709 (E.D.N.Y.                   respect to the affidavit supporting [a] search warrant.”); see
Mar. 29, 2017).                                                       also U.S. v. Canfield, 212 F.3d 713, 717 (2d Cir. 2000).

Finally, to the extent that plaintiff’s complaint can be read         While Heck would traditionally bar a plaintiff’s claim brought
as challenging the terms and conditions of his supervised             pursuant to section 1983 under the circumstances discussed
release—which plaintiff claims were applied as a result               herein, the Supreme Court and the Second Circuit have both
of a “conspiracy” among the defendants—this too “would                recognized that traditional Fourth Amendment claims are
necessarily imply the invalidity” of his parole revocation.           ordinarily not barred by Heck because, in light of exceptions
See Robinson v. N.Y. State Dep't of Corr. Servs., No. 08-             to the exclusionary rule—such as the independent source
CV-0911, 2008 WL 4560098, at *2 (N.D.N.Y. Oct. 8, 2008)               doctrine and the inevitable discovery doctrine—a favorable
(McAvoy, J.) (finding that plaintiff’s challenge to the terms         outcome on a claim pursuant to 42 U.S.C. § 1983 would not



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Partee v. City of Syracuse, Slip Copy (2019)
2019 WL 2617901

necessarily demonstrate the invalidity of a related conviction,     (McCurn, J.). As plaintiff has named the defendant-officers
or in this instance, revocation of a parolee’s supervised           of the Division of Parole in their official capacities and seeks
release. Heck, 512 U.S. at 487 n.7; Fifield v. Barrancotta, 353     monetary damages, those claims are barred by the Eleventh
F. App'x 479, 480-81 (2d Cir. 2009). Thus, “if the district court   Amendment. See Ennis v. N.Y. Dep't of Parole, No. 5:18-
determines that the plaintiff’s action, even if successful, will    CV-501, 2018 WL 3869151, at *4 (N.D.N.Y. June 12, 2018)
not demonstrate the invalidity of any outstanding criminal          (Dancks, M.J.) (“[C]laims for money damages against state
judgment against the plaintiff, the action should be allowed to     officials, including DOCCS officials and parole officers, sued
proceed, in the absence of some other bar to the suit.” Heck,       in their official capacities, are also barred under the Eleventh
512 U.S. at 487.                                                    Amendment.”), report and recommendation adopted by 2018
                                                                    WL 3862683 (N.D.N.Y. Aug. 14, 2018).
 *8 Here, although Heck may potentially bar plaintiff’s
claim that defendant Cowan illegally forced plaintiff from          The Supreme Court, in Ex parte Young, 209 U.S. 123
his home and handcuffed him, it is difficult to discern             (1908), however, established an exception to state sovereign
whether plaintiff’s release under supervision would have been       immunity where the plaintiff brings an action seeking
revoked absent Cowan’s alleged interactions with plaintiff.         injunctive relief against an individual in their official capacity
Thus, in light of this uncertainty and considering the court’s      for an ongoing violation. Specifically, “a suit may proceed
obligation to liberally construe a pro se litigant’s pleadings,     against a state official in his or her official capacity,
I find that plaintiff’s complaint should be accepted for filing     notwithstanding the Eleventh Amendment, when a plaintiff,
and that defendant Cowan should be required to respond              ‘(a) alleges an ongoing violation of federal law and (b)
in accordance with the local rules of practice for this court       seeks relief properly characterized as prospective.’ ” Olivo
and the Federal Rules of Civil Procedure. I should note,            v. New York State Dep't of Corr. & Cmty. Supervision, No.
however, that in recommending that the court require a              9:17-CV-0357, 2017 WL 2656199, at *3 (N.D.N.Y. June
response from defendant Cowan, I express no opinion as to           20, 2017) (Sannes, J.) (quoting In re Deposit Ins. Agency,
whether plaintiff’s claims can survive a properly filed motion      482 F.3d 612, 618 (2d Cir. 2007)). Liberally construing
to dismiss, motion for summary judgment, or whether he may          plaintiff’s complaint, and considering that plaintiff has since
prevail at trial.                                                   been returned to his supervised release status, 9 I find that
                                                                    plaintiff has not alleged any facts to suggest an ongoing
                                                                    violation against him that would warrant prospective relief.
              f. Eleventh Amendment Immunity                        See id. Thus, to the extent that plaintiff seeks injunctive relief
                                                                    against defendants in their official capacities, I recommend
In his complaint, plaintiff asserts that his claims against the     that those claims be dismissed as barred by the Eleventh
individual DOCCS Division of Parole defendants, which               Amendment.
plaintiff has sued in both their individual and official
capacities, are not barred by sovereign immunity afforded           9       DOCCS records matching plaintiff’s department
under the Eleventh Amendment. Dkt. No. 1 at 14. However,                    identification number (84A5009) indicate that
for the reasons set forth below, I reject that assertion.                   on July 12, 2018, plaintiff was released on
                                                                            parole. See DOCCS Inmate Information, http://
The Eleventh Amendment protects a state against suits                       nysdoccslookup.doccs ny.gov/GCA00P00/WIQ3/
brought in federal court by “private parties seeking to impose              WINQ130 (last visited May 22, 2019).
a liability which must be paid from public funds in the
state treasury.” Edelman v. Jordan, 415 U.S. 651, 662-63
(1974); accord Cory v. White, 457 U.S. 85, 90-91 (1982);                                 g. State Law Claims 10
Ying Jing Gan v. City of New York, 996 F.2d 522, 529 (2d
Cir. 1993). This absolute immunity, which states enjoy under        10      Based upon my finding that plaintiff’s federal claims
the Eleventh Amendment, extends to both state agencies and                  against all defendants with the exception of defendant
state officials sued for damages in their official capacities               Cowan are subject to dismissal, I recommend that the
when the essence of the plaintiff’s claim seeks recovery from               court decline to extend supplemental jurisdiction over his
the state as the real party in interest. See, e.g., Daisernia               state law claims against those defendants. See 28 U.S.C.
                                                                            § 1367(c)(3) (“The district courts may decline to exercise
v. State of N.Y., 582 F. Supp. 792, 798-99 (N.D.N.Y. 1984)
                                                                            supplemental jurisdiction over a claim ... if ... the district


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                          7
Partee v. City of Syracuse, Slip Copy (2019)
2019 WL 2617901

       court has dismissed all claims over which it has original      critical elements, his claim for malicious prosecution must
       jurisdiction.”). Accordingly, in this section I address only   fail.
       plaintiff’s state law claims against defendant Cowan.
 *9 Finally, plaintiff’s complaint also refers to defendant           Likewise, plaintiff has not established a claim for common
Cowan having committed state law torts, including malicious           law fraud under New York law. To state such a claim, plaintiff
prosecution, intentional infliction of emotional distress, and        must demonstrate that “(1) the defendant made a material
fraud. Dkt. No. 1 at 8. Beyond suggesting that these torts            false representation; (2) the defendant intended to defraud
occurred, plaintiff has failed to provide any further factual         the plaintiff thereby; (3) the plaintiff reasonably relied upon
enhancement to his claims. See Iqbal, 556 U.S. at 678. For            the representation; and (4) the plaintiff suffered damage as
instance, assuming that plaintiff’s intentional infliction of         a result of such reliance.” Kearney v. N.Y.S. D.O.C.S., No.
emotional distress was not otherwise time-barred pursuant             9:11-CV-1281, 2013 WL 5437372, at *14 (N.D.N.Y. Sept. 27,
to N.Y. Civil Practice Law and Rules § 215(3), plaintiff              2013) (Suddaby, C.J.) (citing Banque Arabe et Internationale
does not plausibly allege any facts that would suggest                D'Investissement v. Maryland Nat. Bank, 57 F.3d 146, 153
defendant Cowan engaged in extreme conduct that was                   (2d Cir. 1995)), aff'd sub nom. Kearney v. New York State
so shocking and outrageous as to exceed all reasonable                Dep't of Corr. Servs., 581 F. App'x 45 (2d Cir. 2014). A
bounds of decency as required under New York law. See                 plain reading of plaintiff’s complaint demonstrates that he
Washington v. Cty. of Onondaga, No. 5:04-CV-0997, 2009                has failed to plead the essential elements of a claim for
WL 3171787, at *86 (N.D.N.Y. Sept. 29, 2009) (Suddaby,                fraud. Here, there is no mention in plaintiff’s complaint of a
C.J.) (defining actionable conduct for a claim of intentional         materially false statement made by Cowan on which plaintiff
infliction of emotion distress as conduct that is “so outrageous      relied. Additionally, plaintiff failed to plead that Cowan made
in character and so extreme in degree, as to go beyond                any such statement with the intent to defraud plaintiff.
all possible bounds of decency, and utterly intolerable in
a civilized society” (citations and internal quotation marks          In sum, I find that plaintiff’s claims fall well short of passing
omitted)); Lazo v. United States, No. 06-CV-5438, 2007 WL             muster under Rule 8 and Iqbal, and accordingly, I recommend
2948342, *5 (S.D.N.Y. Oct. 9, 2007) (“The conduct of the              that plaintiff’s state law claims be dismissed.
Government employees in this case in seeking an arrest
warrant and proceeding to a revocation hearing for a parolee
                                                                         C. Whether to Permit Amendment
who had never appeared for supervision plainly cannot be
                                                                      Ordinarily, a court should not dismiss a complaint filed by a
characterized as ‘extreme and outrageous.’ ”).
                                                                      pro se litigant without granting leave to amend at least once
                                                                      “when a liberal reading of the complaint gives any indication
Furthermore, plaintiff has not pled sufficient conduct to state
                                                                      that a valid claim might be stated.” Branum v. Clark, 927
a claim for malicious prosecution or fraud. To state a claim
                                                                      F.2d 698, 704-05 (2d Cir. 1991); see also Fed. R. Civ. P.
for malicious prosecution under New York law, plaintiff must
                                                                      15(a) (“The court should freely give leave when justice so
establish the following four elements: “(1) the initiation or
                                                                      requires.”); see also Mathon v. Marine Midland Bank, N.A.,
continuation of a criminal proceeding against plaintiff; (2)
                                                                      875 F. Supp. 986, 1003 (E.D.N.Y. 1995) (permitting leave to
termination of the proceeding in the plaintiff’s favor; (3)
                                                                      replead where court could not “determine that the plaintiffs
lack of probable cause for commencing the proceeding; and
                                                                      would not, under any circumstances, be able to allege a civil
(4) actual malice as a motivation for defendant’s actions.”
                                                                      RICO conspiracy”). An opportunity to amend is not required,
Caidor v. M&T Bank, No. 05-CV-0297, 2006 WL 839547,
                                                                      however, where “the problem with [the plaintiff’s] causes of
at *7 (N.D.N.Y. Mar. 27, 2006) (Scullin, J.) (quoting
                                                                      action is substantive” such that “better pleading will not cure
Murphy v. Lynn, 118 F.3d 938, 947 (2d Cir. 1997)) (internal
                                                                      it.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); see
quotation marks omitted). Here, the proceedings at issue
                                                                      also Cortec Indus. Inc. v. Sum Holding L.P., 949 F.2d 42, 48
—the September 13, 2016 revocation hearing—were not
                                                                      (2d Cir. 1991) (“Of course, where a plaintiff is unable to allege
terminated in plaintiff’s favor as the decision to revoke
                                                                      any fact sufficient to support its claim, a complaint should
plaintiff’s supervised release was upheld. See generally Dkt.
                                                                      be dismissed with prejudice.”). Stated differently, “[w]here
No. 1-1. Moreover, plaintiff has failed to plead that defendant
                                                                      it appears that granting leave to amend is unlikely to be
Cowan acted with “actual malice” as the motivating factor
                                                                      productive, ... it is not an abuse of discretion to deny leave to
for any of his actions. Considering plaintiff cannot meet these
                                                                      amend.” Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
Partee v. City of Syracuse, Slip Copy (2019)
2019 WL 2617901

                                                                        his application demonstrates his entitlement to that status.
Cir. 1993); accord Brown v. Peters, No. 95-CV-1641, 1997
                                                                        Turning to the merits of plaintiff’s complaint, however, and
WL 599355, at *1 (N.D.N.Y. Sept. 22, 1997) (Pooler, J.).
                                                                        applying the standard set forth in 28 U.S.C. § 1915(e), I
                                                                        conclude that plaintiff’s complaint fails to state a cognizable
 *10 In this case, it is possible that, with the inclusion
                                                                        claim against any of defendants, with the exception of
of additional factual detail, plaintiff may be able to state
                                                                        defendant Cowan. In deference to plaintiff’s pro se status, I
a plausible section 1983 claim against all or some of the
                                                                        find that defendant Cowan should be directed to respond to
defendants. For that reason, I recommend that plaintiff be
                                                                        the complaint insofar as it asserts a claim against him under
permitted to submit an amended complaint that cures the
                                                                        the Fourth Amendment. Accordingly, it is hereby
deficiencies identified in this report.

                                                                        ORDERED that plaintiff’s application for leave to proceed
In the event that plaintiff chooses to file an amended
                                                                        in this action without prepayment of fees (Dkt. No. 2) is
complaint, he should note that the law in this circuit clearly
                                                                        GRANTED; and it is further respectfully
provides that “ ‘complaints relying on the civil rights statutes
are insufficient unless they contain some specific allegations
                                                                        RECOMMENDED that plaintiff’s complaint in this action
of fact indicating a deprivation of rights, instead of a litany
                                                                        (Dkt. No. 1) be ACCEPTED for filing only with respect
of general conclusions that shock but have no meaning.’
                                                                        to plaintiff’s Fourth Amendment claim against defendant
” Hunt v. Budd, 895 F. Supp. 35, 38 (N.D.N.Y. 1995)
                                                                        Cowan, but that plaintiff’s remaining claims, asserted against
(McAvoy, J.) (quoting Barr v. Abrams, 810 F.2d 358, 363
                                                                        all other defendants named in this action be DISMISSED with
(2d Cir. 1987)); accord Pourzandvakil v. Humphry, No.
                                                                        leave to replead within thirty days of any decision and order
94-CV-1594, 1995 WL 316935, at *7 (N.D.N.Y. May 22,
                                                                        adopting this report.
1995) (Pooler, J.). Therefore, in any amended complaint,
plaintiff must clearly set forth the facts that give rise to the
                                                                         *11 NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties
claims, including the dates, times, and places of the alleged
                                                                        may lodge written objections to the foregoing report. Such
underlying acts, and each individual who committed each
                                                                        objections must be filed with the clerk of the court within
alleged wrongful act. In addition, the revised pleading should
allege facts demonstrating the specific involvement of any              FOURTEEN days of service of this report. 11 FAILURE
of the named defendants in the constitutional deprivations              TO SO OBJECT TO THIS REPORT WILL PRECLUDE
alleged in sufficient detail to establish that they were tangibly       APPELLATE REVIEW. 28 U.S.C. § 636(b)(1); Fed. R. Civ.
connected to those deprivations. Bass v. Jackson, 790 F.2d              P. 6(a), 6(d), 72; Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993).
260, 263 (2d Cir. 1986). Finally, plaintiff is informed that any
such amended complaint will replace the existing complaint,             11      If you are proceeding pro se and are served with
and must be a wholly integrated and complete pleading                           this order, report and recommendation by mail, three
that does not rely upon or incorporate by reference any                         additional days will be added to the fourteen-day period,
pleading or document previously filed with the court. See                       meaning that you have seventeen days from the date the
Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d                      order, report and recommendation was mailed to you to
Cir. 1994) (“It is well established that an amended complaint                   serve and file objections. Fed. R. Civ. P. 6(d). If the last
ordinarily supersedes the original, and renders it of no legal                  day of that prescribed period falls on a Saturday, Sunday,
                                                                                or legal holiday, then the deadline is extended until the
effect.” (internal quotation marks omitted)).
                                                                                end of the next day that is not a Saturday, Sunday, or legal
                                                                                holiday. Fed. R. Civ. P. 6(a)(1)(C).
III. SUMMARY, ORDER, AND RECOMMENDATION
Having reviewed plaintiff’s amended request for leave                   All Citations
to proceed without prepayment of fees, although I am
                                                                        Slip Copy, 2019 WL 2617901
skeptical of the information provided by plaintiff, I find that

End of Document                                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                            9
Butler v. Geico General Insurance Company, Slip Copy (2019)
2019 WL 330591

                                                                     In reviewing a pro se complaint, this Court has a duty to
                                                                     show liberality toward pro se litigants, see Nance v. Kelly, 912
                   2019 WL 330591
                                                                     F.2d 605, 606 (2d Cir. 1990), and should exercise “extreme
    Only the Westlaw citation is currently available.
                                                                     caution ... in ordering sua sponte dismissal of a pro se
     United States District Court, N.D. New York.
                                                                     complaint before the adverse party has been served and both
             Donald BUTLER, Plaintiff,                               parties (but particularly the plaintiff) have had an opportunity
                        v.                                           to respond.” Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir.
     GEICO GENERAL INSURANCE COMPANY,                                1983) (emphasis in original) (citations omitted). Therefore, a
                                                                     court should not dismiss a complaint if the plaintiff has stated
   Alfonto Ramos, and Marisol Nieves, Defendants.
                                                                     “enough facts to state a claim to relief that is plausible on its
              Civ. No. 1:18-CV-1493 (GLS/DJS)                        face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                              |                                      “A claim has facial plausibility when the plaintiff pleads
                     Signed 01/25/2019                               factual content that allows the court to draw the reasonable
                                                                     inference that the defendant is liable for the misconduct
Attorneys and Law Firms                                              alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing
                                                                     Bell Atl. Corp. v. Twombly, 550 U.S. at 556). Although the
DONALD BUTLER, Plaintiff, Pro Se, 1156 Madison
                                                                     court should construe the factual allegations in the light most
Avenue, 9C, Albany, NY 12208.
                                                                     favorable to the plaintiff, “the tenet that a court must accept
                                                                     as true all of the allegations contained in a complaint is
                                                                     inapplicable to legal conclusions.” Id. “Threadbare recitals
     REPORT-RECOMMENDATION and ORDER                                 of the elements of a cause of action, supported by mere
                                                                     conclusory statements, do not suffice.” Id. (citing Bell Atl.
Daniel J. Stewart, U.S. Magistrate Judge
                                                                     Corp. v. Twombly, 550 U.S. at 555). “[W]here the well-
 *1 The Clerk has sent for review a civil Complaint filed by         pleaded facts do not permit the court to infer more than the
Plaintiff Donald Butler. Dkt. No. 1, Compl. Plaintiff has not        mere possibility of misconduct, the complaint has alleged
paid the filing fee, but instead submitted a Motion to Proceed       – but it has not ‘show[n]’–‘that the pleader is entitled to
in forma pauperis (“IFP”). Dkt. No. 2, IFP App. By separate          relief’ ” Id. at 679 (quoting FED. R. CIV. P. 8(a)(2) ). A
Order, this Court granted Plaintiff’s Application to Proceed         pleading that only “tenders naked assertions devoid of further
IFP. Now, in accordance with 28 U.S.C. §§ 1915(e), the Court         factual enhancement” will not suffice. Id. at 678 (further
will sua sponte review the sufficiency of the Complaint.             citing Bell Atl. Corp. v. Twombly, 550 U.S. at 555, for the
                                                                     proposition that Federal Rule of Civil Procedure 8 “demands
                                                                     more than an unadorned, the-defendant-unlawfully-harmed-
                                                                     me accusation”). Allegations that “are so vague as to fail
                       I. DISCUSSION                                 to give the defendants adequate notice of the claims against
                                                                     them” are subject to dismissal. Sheehy v. Brown, 335 Fed.
                 A. Pleading Requirements                            Appx. 102, 104 (2d Cir. 2009).

Section 1915(e) of Title 28 of the United States Code directs
that, when a plaintiff seeks to proceed in forma pauperis,
                                                                         B. Allegations Contained in Plaintiff’s Complaint
“the court shall dismiss the case at any time if the court
determines that ... the action or appeal (i) is frivolous or          *2 The Complaint concerns a motor vehicle accident which
malicious; (ii) fails to state a claim on which relief may be        occurred in Albany, New York on November 9, 2018. See
granted; or (iii) seeks monetary relief against a defendant          generally Compl. Plaintiff alleges that on that date he was
who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).          driving in the City of Albany when Defendant Ramos
Thus, it is a court’s responsibility to determine that a plaintiff   negligently crossed into Plaintiff’s lane and struck his vehicle.
may properly maintain his complaint before permitting him            Id. at ¶ 9. The Complaint alleges that Ramos was driving a
to proceed further with his action.                                  car owned by Defendant Nieves. Id. at ¶ 6. Defendant Geico
                                                                     Insurance Company is alleged to have insured the Nieves
                                                                     vehicle. Id. at ¶ 7.



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                1
Butler v. Geico General Insurance Company, Slip Copy (2019)
2019 WL 330591

                                                                    federal question jurisdiction, nor is one apparent from the
Plaintiff asserts negligence, negligent entrustment,                pleadings. Rather, the allegations set forth in the Complaint
“defamation negligent,” and breach of contract claims.              are purely state law claims. Accordingly, no federal question
Compl. at ¶¶ 22-52. He seeks damages in the amount of               jurisdiction exists.
$27,500. Compl. “Wherefore Clause.”
                                                                    Plaintiff also cannot establish diversity jurisdiction in this
                                                                    case. For diversity jurisdiction to exist, the amount in
                                                                    controversy must exceed $75,000 and must be between
               C. Sufficiency of the Pleading

“If the court determines at any time that it lacks subject-matter   (1) citizens of different States;
jurisdiction, the court must dismiss the action.” FED. R. CIV.
P. 12(h)(3). “Therefore, the Court’s initial review under 28        (2) citizens of a State and citizens or subjects of a foreign state;
U.S.C. § 1915(e) must include consideration of whether the
court has subject matter jurisdiction over Plaintiff’s claims.”     (3) citizens of different States and in which citizens or subjects
Coon v. Burkly, 2014 WL 1976669, at *7 (N.D.N.Y. May                of a foreign state are additional parties; and
15, 2014). Here, it is clear that the Court lacks jurisdiction
over Plaintiff’s claims and recommends that the Complaint be         *3 (4) a foreign state, defined in section 1603(a) of this title,
dismissed.                                                          as plaintiff and citizens of a State or of different States.


“Federal jurisdiction exists only when a ‘federal question’ is
                                                                    28 U.S.C. § 1332(a).
presented (28 U.S.C. § 1331), or where there is ‘diversity of
                                                                    “The party seeking to invoke diversity jurisdiction bears the
citizenship’ and the amount in controversy exceeds $75,000
                                                                    burden of demonstrating the grounds for diversity exist and
(28 U.S.C. § 1332).” Dow v. M & T Bank, 2016 WL
                                                                    that diversity is complete.” Johnson v. Glob. Promotion &
10835986, at *2 (N.D.N.Y. May 24, 2016), report and
                                                                    Pub. Corp., 2013 WL 828744, at *1 (E.D.N.Y. Mar. 6, 2013)
recommendation adopted sub nom. Dow v. M & T Bank,
                                                                    (citing Advani Enters. v. Underwriters at Lloyds, 140 F.3d
Mortg. Co., 2018 WL 626292 (N.D.N.Y. Jan. 30, 2018)
                                                                    157, 160 (2d Cir. 1998) ). “To have complete diversity, ‘each
(citing Perpetual Sec., Inc. v. Tang, 290 F.3d 132, 136 (2d
                                                                    plaintiff’s citizenship must be different from the citizenship of
Cir. 2002); Townsend v. L.T. Auto Transport, Inc., 2014 WL
                                                                    each defendant.’ ” Johnson v. Glob. Promotion & Pub. Corp.,
1572801, at *3 (N.D.N.Y. Apr. 18, 2014) ).
                                                                    2013 WL 828744, at *1 (E.D.N.Y. Mar. 6, 2013) (quoting
                                                                    Hallingby v. Hallingby, 574 F.3d 51, 56 (2d Cir. 2009) ).
“In order to invoke federal question jurisdiction, the
plaintiff’s claims must arise ‘under the Constitution, laws,
                                                                    Here, the Complaint specifically alleges that all parties are
or treaties of the United States.’ ” Morillo v. Trexx, 2017
                                                                    New York residents, Compl. at ¶¶ 1-4, and so there is clearly
WL 6372569, at *3 (N.D.N.Y. Nov. 6, 2017), report and
                                                                    not complete diversity. Chan Min Jeon v. Pavilion at Queens
recommendation adopted, 2017 WL 6372780 (N.D.N.Y. Dec.
                                                                    for Rehabilitation & Nursing, 2017 WL 6622797, at *2
12, 2017) (quoting 28 U.S.C. § 1331). Plaintiff’s Complaint
                                                                    (E.D.N.Y. Nov. 22, 2017); Bey v. Supreme Court of New
involves a motor vehicle accident and asserts traditional
                                                                    York, 2013 WL 2304101, at *2 (E.D.N.Y. May 24, 2013).
state law tort and contract claims which do not give rise
                                                                    Moreover, Plaintiff seeks only $27,500 in damages, Compl.
to federal question jurisdiction. See, e.g., Passero v. Schulz,
                                                                    “Wherefore Clause,” below the statutory $75,000 threshold.
2018 WL 2926292, at *4 (N.D.N.Y. Feb. 1, 2018), report and
recommendation adopted sub nom. Passero v. Schultz, 2018
                                                                    “Ordinarily, a court should not dismiss a complaint filed by a
WL 2926295 (N.D.N.Y. June 7, 2018) (negligence claims
                                                                    pro se litigant without granting leave to amend at least once
do not arise under federal law); Williams v. Glinkenhouse,
                                                                    ‘when a liberal reading of the complaint gives any indication
2012 WL 2367091, at *3 (E.D.N.Y. June 21, 2012) (breach of
                                                                    that a valid claim might be stated.’ ” Bruce v. Tomkins Cty.
contract claim arises under state, not federal, law); O'Conner
                                                                    Dep't of Soc. Servs. ex rel. Kephart, 2015 WL 151029, at
v. Sears Holding Corp., 2006 WL 2355840, at *2 (E.D.N.Y.
                                                                    *4 (N.D.N.Y. Jan. 7, 2015) (quoting Branum v. Clark, 927
Aug. 14, 2006) (claim arising from automobile accident
                                                                    F.2d 698, 704-05 (2d Cir. 1991) ). Here, however, where the
involving private citizens does not arise under federal law).
                                                                    grounds for dismissal offer no basis for curing the defects in
Significantly, Plaintiff has not asserted a specific basis for
                                                                    the pleading, dismissal with prejudice is appropriate. Kunz v.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
Butler v. Geico General Insurance Company, Slip Copy (2019)
2019 WL 330591

                                                                      WITHIN FOURTEEN (14) DAYS WILL PRECLUDE
Brazill, 2015 WL 792096, at *3 (N.D.N.Y. Feb. 25, 2015).
                                                                      APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85, 89
Accordingly, I recommend that the Complaint be dismissed
with prejudice.                                                       (2d Cir. 1993) (citing Small v. Sec'y of Health and Human
                                                                      Servs., 892 F.2d 15 (2d Cir. 1989) ); see also 28 U.S.C. §
                                                                      636(b)(1); FED. R. CIV. P. 72 & 6(a).

                     II. CONCLUSION                                   1       If you are proceeding pro se and are served with
                                                                              this Report-Recommendation and Order by mail, three
WHEREFORE, it is hereby
                                                                              additional days will be added to the fourteen-day period,
                                                                              meaning that you have seventeen days from the date the
RECOMMENDED, that the Complaint be DISMISSED
                                                                              Report-Recommendation and Order was mailed to you to
with prejudice; and it is further
                                                                              serve and file objections. FED. R. CIV. P. 6(d). If the last
                                                                              day of that prescribed period falls on a Saturday, Sunday,
ORDERED, that the Clerk of the Court serve a copy of this                     or legal holiday, then the deadline is extended until the
Report-Recommendation and Order upon the parties to this                      end of the next day that is not a Saturday, Sunday, or legal
action.                                                                       holiday. FED. R. CIV. P. 6(a)(1)(C).

Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen          All Citations
(14) days 1 within which to file written objections to the
                                                                      Slip Copy, 2019 WL 330591
foregoing report. Such objections shall be filed with the Clerk
of the Court. FAILURE TO OBJECT TO THIS REPORT

End of Document                                                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                           3
Butler v. GEICO General Insurance Company, Slip Copy (2019)
2019 WL 652197

                                                                   2019. (Dkt. No. 6.) Following fourteen days from the service
                                                                   thereof, the Clerk has sent the file, including any and all
                   2019 WL 652197
                                                                   objections filed by the parties herein.
    Only the Westlaw citation is currently available.
     United States District Court, N.D. New York.
                                                                   No objections having been filed, and the court having
              Donald BUTLER, Plaintiff,                            reviewed the Report and Recommendation for clear error, it
                        v.                                         is hereby
            GEICO GENERAL INSURANCE
                                                                   ORDERED that the Report-Recommendation and Order
             COMPANY et al., Defendants.
                                                                   (Dkt. No. 6) is ADOPTED in its entirety; and it is further
                  1:18-cv-1493 (GLS/DJS)
                             |                                     ORDERED that plaintiff’s complaint is DISMISSED with
                     Signed 02/15/2019                             prejudice; and it is further

Attorneys and Law Firms                                            ORDERED that the Clerk is directed to close this case; and
                                                                   it is further
FOR PLAINTIFF: DONALD BUTLER, Plaintiff, Pro Se,
1156 Madison Avenue, 9C, Albany, NY 12208.                         ORDERED that the Clerk provide a copy of this Order to
                                                                   plaintiff in accordance with the Local Rules.

                         ORDER
                                                                   IT IS SO ORDERED.
Gary L. Sharpe, U.S. District Judge
                                                                   All Citations
 *1 The above-captioned matter comes to this court
following a Report-Recommendation and Order by                     Slip Copy, 2019 WL 652197
Magistrate Judge Daniel J. Stewart duly filed on January 25,

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Banks v. Medical Society of New York, Not Reported in F.Supp.3d (2014)
2014 WL 6788202

                                                                  her arm and leg; and “stiff neuroleptic condition.” Id. Banks
                                                                  also includes attachments regarding fluphenazine. See id. at
                  2014 WL 6788202
                                                                  6–13. Her claim, as best I can tell, is a products liability or
    Only the Westlaw citation is currently available.
                                                                  medical malpractice tort claim for the prescription of a drug
             United States District Court,
                                                                  that proved harmful to her health.
                   E.D. New York.

               Marie L. BANKS, Plaintiff,
                          v.                                                                DISCUSSION
       MEDICAL SOCIETY OF the State of NEW
        YORK; Dr. Clerisme Roosevelt; Hillside                       A. Standard of Review
      Hospital; Nassau University Medical Center;                 Under 28 U.S.C. § 1915(e)(2)(B), a district court shall dismiss
                                                                  an in forma pauperis action where it is satisfied that the action
         Kingsboro Psychiatric Center; Health
                                                                  is: “(i) frivolous or malicious; (ii) fails to state a claim on
         & Hospitals Corporation, Defendants.
                                                                  which relief may be granted; or (iii) seeks monetary relief
               No. 14–CV–4789 (JG)(VMS).                          against a defendant who is immune from such relief.”
                             |
                    Signed Dec. 2, 2014.                          To avoid dismissal, a complaint must plead “enough facts to
                                                                  state a claim to relief that is plausible on its face.” Bell Atlantic
Attorneys and Law Firms                                           Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167
                                                                  L.Ed.2d 929 (2007). A claim will be considered plausible on
Marie L. Banks, Brooklyn, NY, pro se.                             its face “when the plaintiff pleads factual content that allows
                                                                  the court to draw the reasonable inference that the defendant
                                                                  is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556
              MEMORANDUM AND ORDER                                U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).

JOHN GLEESON, District Judge.
                                                                  A court must construe a pro se litigant's pleadings liberally,
 *1 On August 7, 2014, Banks filed this in forma pauperis         Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 167
action pro se against three hospitals, a physician, the Medical   L.Ed.2d 1081 (2007) (citation omitted); Harris v. Mills,
Society of the State of New York and New York City's Health       572 F.3d 66, 72 (2d Cir.2009) (citation omitted), and a pro
and Hospitals Corporation. Plaintiff's request to proceed in      se complaint should not be dismissed without granting the
forma pauperis pursuant to 28 U.S.C. § 1915 is granted solely     plaintiff leave to amend “at least once when a liberal reading
for the purpose of this Order. The complaint is dismissed with    of the complaint gives any indication that a valid claim
leave to replead within thirty days as set forth below.           might be stated.” Gomez v. USAA Fed. Sav. Bank, 171 F.3d
                                                                  794, 795 (2d Cir.1999) (citation omitted). Nevertheless, “a
                                                                  pro se plaintiff must still comply with the relevant rules of
                                                                  procedural and substantive law, including establishing that the
                      BACKGROUND                                  court has subject matter jurisdiction over the action.” Wilber
                                                                  v. U.S. Postal Serv., No. 10–CV–3346 (ARR), 2010 WL
Plaintiff seeks three hundred million dollars in damages for
                                                                  3036754, at *1 (E.D.N.Y. Aug.2, 2010) (citations omitted).
“kidnapping and assault.” Compl. 1. Plaintiff alleges that
she was prescribed levothyroxine for her thyroid condition,
and fluphenazine to treat her diagnosis of schizophrenia,            B. Subject Matter Jurisdiction
which she took “involuntarily” and “for years” “in injectable      *2 The plaintiff, even if proceeding pro se, must establish
form and in tablet.” Id. at 2. She alleges that she               that the court has subject matter jurisdiction over the action.
developed a host of serious adverse reactions from the            Ally v. Sukkar, 128 F. App'x 194, 195 (2d Cir.2005). Federal
fluphenazine: severe heart conditions including congestive        courts are courts of limited jurisdiction and may not preside
heart failure warranting the insertion of a pacemaker in          over cases absent subject matter jurisdiction. See Exxon
January 2014; gastrointestinal problems including vomiting,       Mobil Corp. v. Allapattah Services, Inc., 545 U.S. 546,
severe constipation, persistent nausea; occasional bloody         552, 125 S.Ct. 2611, 162 L.Ed.2d 502 (2005) (citation
vaginal discharge; pseudoparkinsonism; blurry vision; pain in


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
Banks v. Medical Society of New York, Not Reported in F.Supp.3d (2014)
2014 WL 6788202

omitted); Frontera Resources Azerbaijan Corp. v. State Oil                  (S.D.N.Y.2010) (denying constitutional claims of patient
Co. of Azerbaijan Republic, 582 F.3d 393, 397 (2d Cir.2009)                 diagnosed as a paranoid schizophrenic who was placed
(citation omitted). Federal jurisdiction is available when a                in an outpatient treatment facility with a requirement
federal question is presented, see 28 U.S.C. § 1331, or when                to self-administer psychotropic drugs or to accept the
                                                                            administration of such drugs).
the plaintiff and defendant are of diverse citizenship and the
amount in controversy exceeds $75,000.00. See 28 U.S.C. §           As currently stated, the complaint against defendants must be
1332.                                                               dismissed because plaintiff fails to state a claim that would
                                                                    confer jurisdiction upon this Court pursuant to its federal
The requirement of subject matter jurisdiction cannot be            question or diversity jurisdiction. Manway Constr. Co. Inc. v.
waived, see United States v. Cotton, 535 U.S. 625, 630, 122         Housing Authority of City of Hartford, 711 F.2d 501, 503 (2d
S.Ct. 1781, 152 L.Ed.2d 860 (2002), and its absence may be          Cir.1983); see also Fed.R.Civ.P. 12(h)(3).
raised at any time by a party or by the court sua sponte. See
Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 131
S.Ct. 1197, 1202, 179 L.Ed.2d 159 (2011) (“[F]ederal courts            C. Rule 8
have an independent obligation to ensure that they do not           Further, the complaint fails to comply with the dictates of
exceed the scope of their jurisdiction, and therefore they must     Federal Rule of Civil Procedure 8. Pursuant to Rule 8 of
raise and decide jurisdictional questions that the parties either   the Federal Rules of Civil Procedure, plaintiff must provide
overlook or elect not to press.”) (citation omitted). Where a       a short, plain statement of claim against each defendant
court lacks subject matter jurisdiction, dismissal is mandatory.    named so that they have adequate notice of the claims
See Arbaugh v. Y & H Corp., 546 U.S. 500, 514, 126 S.Ct.            against them. Iqbal, 556 U.S. at 678 (Rule 8 “demands
1235, 163 L.Ed.2d 1097 (2006); see also Fed.R.Civ.P. 12(h)          more than an unadorned, the-defendant-unlawfully-harmed-
(3).                                                                me accusation.”) (citation omitted). Here, plaintiff names six
                                                                    defendants, but fails to provide facts connecting any of these
Plaintiff alleges that the Court has jurisdiction over her claim    defendants to a violation of plaintiff's federal rights. However,
because she “is dying” and pursuant to a “civil right violation     plaintiff is afforded thirty days to file an amended complaint
in mental medicine, assault, batteries, tort.” Compl. 1. The        in which she complies with Rule 8.
Court may not exercise subject matter jurisdiction over the
complaint as presently stated. Despite a liberal reading of
                                                                       D. Leave to Amend
the complaint, her claims regarding medical malpractice and
                                                                     *3 As currently stated, plaintiff has not satisfied the
products liability are based in state law. While she states
                                                                    dictates of Federal Rule of Civil Procedure 8. Nor has she
she has experienced a “civil right violation,” there is nothing
                                                                    alleged a basis for the exercise of this Court's subject matter
to suggest that defendants violated plaintiff's constitutional
                                                                    jurisdiction. However, in light of plaintiff=s pro se status,
rights 1 or violated any federal statute; nor is there diversity    I grant her thirty days to amend her complaint in order to
jurisdiction, since plaintiff and defendants both are residents     comply with the dictates of Rule 8. See Fed R. Civ. P. 15(a).
of New York. See Compl. 3.                                          See also Davis v. Goord, 320 F.3d 346, 352 (2d Cir.2003)
                                                                    (“Certainly the court should not dismiss without granting
1       To the extent plaintiff may be seeking to raise a claim     leave to amend at least once when a liberal reading of the
        of forced administration of antipsychotics because she      [pro se ] complaint gives any indication that a valid claim
        has alleged that a “patient cannot refuse care,” and that   might be stated.”); Cruz v. Gomez, 202 F.3d 593, 597–98
        she received fluphenazine “involuntarily” for years, see    (2d Cir.2000) (pro se plaintiff should afforded opportunity
        Complaint at 1–2, she should present such facts. As         to amend complaint prior to dismissal). Should plaintiff file
        currently stated, I am unable to determine if Banks seeks   an amended complaint, she must satisfy the minimal filing
        to raise a claim that she was forcibly medicated with
                                                                    requirements of Rule 8, providing the defendants with notice
        antipsychotic medication while involuntarily committed
                                                                    of the claims against them and a short, plain statement of the
        to an inpatient psychiatric facility or other facility in
                                                                    relevant facts supporting plaintiff's claim or claims. She must
        violation of her due process rights. Here, as presently
                                                                    also allege a basis for this Court's subject matter jurisdiction.
        stated, it seems that Banks unwillingly took the
        antipsychotic medication, not that she was forced to
        take medication against her will. See generally Coleman
        v. State Supreme Court, 697 F.Supp.2d 493, 503–511



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
Banks v. Medical Society of New York, Not Reported in F.Supp.3d (2014)
2014 WL 6788202

                                                                        to comply with this Order. If plaintiff fails to comply with
                       CONCLUSION
                                                                        this Order within the time allowed, judgment dismissing this
Accordingly, the complaint filed in forma pauperis is                   action shall enter. Once submitted, the amended complaint
dismissed for lack of subject matter jurisdiction. See                  will be reviewed for compliance with this Order and for
Fed.R.Civ.P. 12(h)(3). Any state law claims are dismissed               sufficiency under Rule 8 and 28 U.S.C. § 1915(e)(2)(B). The
without prejudice. However, in an abundance of caution                  Court certifies pursuant to pursuant to 28 U.S .C. § 1915(a)
and in light of plaintiff's pro se status, plaintiff shall be           (3) that any appeal from this Order would not be taken in
afforded thirty days' leave to file an amended complaint                good faith and therefore in forma pauperis status is denied for
against defendants. If plaintiff elects to file an amended              purpose of an appeal. See Coppedge v. United States, 369 U.S.
complaint, the amended complaint must provide facts giving              438, 444–45, 82 S.Ct. 917, 8 L.Ed.2d 21 (1962).
rise to her federal claims against the defendants and provide
a basis for this Court's subject matter jurisdiction. It shall be       So ordered.
submitted to the Court within thirty days of the date of this
Order. The amended complaint shall completely replace the
                                                                        All Citations
original complaint. No summons shall issue at this time and
all further proceedings are stayed for thirty days for plaintiff        Not Reported in F.Supp.3d, 2014 WL 6788202

End of Document                                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

                                                                  due process and equal protection under 42 U.S.C. § 1983
                                                                  in connection with various custody proceedings involving
                  2012 WL 235523
                                                                  Plaintiff Loriann's minor child, BMD. (Dkt. No. 1 at 4.)
    Only the Westlaw citation is currently available.
             United States District Court,
                                                                  More specifically, construed with the utmost of special
                   N.D. New York.
                                                                  liberality, Plaintiffs' Complaint asserts the following six
    Loriann DEUEL and Lorraine Deuel, Plaintiffs,                 claims against Defendants: (1) Defendants New York
                            v.                                    State Unified Court System and Cholakis violated, and/
   Frank T. DALTON; State of New York; New York                   or conspired to violate, Plaintiffs' due process rights under
                                                                  the Fourteenth Amendment by, inter alia, improperly (a)
 State Unified Court System; Philip J. Danaher, Esq.,
                                                                  exercising jurisdiction over Plaintiffs during various custody
 as the attorney appointed to act as Law Guardian for
                                                                  proceedings from 2002 to 2004, where no such jurisdiction
  BMD; Catherine Cholakis, as the presiding justice
                                                                  existed, (b) failing to notify her of various of those court
   of the Family Court assigned to this proceeding;               proceedings, (c) holding various of those proceedings in
  John & Jane Does 1–100, whose identities may or                 her absence, and (d) awarding Defendant Dalton custody of
   may not be known but necessary parties to these                BMD, even though Defendant Dalton had not established
     proceedings; ABC Corp's 1–100, those entities                paternity; (2) Defendants New York State Unified Court
      whose identities are currently unknown, but                 System and Cholakis violated, and/or conspired to violate,
  necessary parties to these proceedings, Defendants.             Plaintiffs' equal protection rights under the Fourteenth
                                                                  Amendment by denying Plaintiffs their parental and familial
              No. 1:11–CV–0637 (GTS/RFT).                         rights; (3) Defendants New York State Unified Court
                             |                                    System, Cholakis and Danaher committed, and/or conspired
                       Jan. 25, 2012.                             to commit, fraud against Plaintiffs; (4) Defendants New York
                                                                  State Unified Court System, Cholakis and Danaher suborned,
Attorneys and Law Firms
                                                                  and/or conspired to suborn, perjury by Defendant Dalton;
Loriann and Lorraine Deuel, Unionville, TN, pro se.               (5) Defendant Cholakis, New York State Family Court
                                                                  Judge committed judicial misconduct against Plaintiffs; and
                                                                  (6) Defendant Danaher committed professional misconduct
                                                                  against Plaintiffs. (Dkt. No. 1 at 30–34.)
                  DECISION and ORDER

Hon. GLENN T. SUDDABY, District Judge.                            For a more detailed recitation of Plaintiffs' claims, and the
                                                                  factual allegations giving rise to those claims, reference is
 *1 Currently before the Court, in this pro se civil              made to Plaintiffs' Complaint and Magistrate Judge Treece's
rights action filed by Loriann Deuel and Lorraine                 Report–Recommendation in their entireties. (Dkt.Nos.1, 4.)
Deuel (“Plaintiffs”) against the above-captioned defendants
(together “Defendants”), are (1) United States Magistrate
Judge Randolph F. Treece's Report–Recommendation                     B. Magistrate Judge Treece's Report–
recommending that Plaintiff's Complaint be dismissed, and            Recommendation
(2) Plaintiffs' Objections to that Report–Recommendation.         On July 19, 2011, Magistrate Judge Treece issued a Report–
(Dkt.Nos.4, 5.) For the following reasons, the Report–            Recommendation recommending that Plaintiffs' Complaint
Recommendation is accepted and adopted, and Plaintiffs'           be dismissed for the following reasons: (1) the Court lacks
Complaint is dismissed.                                           subject-matter jurisdiction over domestic relations matters,
                                                                  including those related to child custody; (2) Plaintiffs' claims
                                                                  are barred by the applicable statute of limitations; and (3)
I. RELEVANT BACKGROUND                                            Plaintiff has failed to state a claim upon which relief can be
                                                                  granted pursuant to 28 U.S.C. § 1915(e)(2). (See generally
   A. Plaintiffs' Complaint                                       Dkt. No. 4.)
On June 8, 2011, Plaintiffs filed their Complaint in this
action. (Dkt. No. 1.) Generally, in their Complaint, Plaintiffs
allege that Defendants violated their constitutional right to


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

                                                                            was one sentence on the last page of his objections, where
   C. Plaintiffs' Objections to the Report–                                 he stated that it was error to deny his motion on the
   Recommendation                                                           Title VII claim ‘[f]or the reasons set forth in Plaintiff's
 *2 On August 1, 2011, Plaintiffs filed their Objections to the             Memorandum of Law in Support of Motion for Partial
Report–Recommendation. (Dkt. No. 5.) Generally, liberally                   Summary Judgment.’ This bare statement, devoid of any
construed, Plaintiffs' Objections argue that Magistrate Judge               reference to specific findings or recommendations to
Treece made the following errors: (1) the Court does have                   which he objected and why, and unsupported by legal
subject-matter jurisdiction in this case because the relief                 authority, was not sufficient to preserve the Title VII
                                                                            claim.”).
requested does not require the Court to “become enmeshed in
factual disputes” (Dkt. No. 5 at 3); (2) Plaintiffs have stated a    2      See Paddington Partners v. Bouchard, 34 F.3d 1132,
claim under 42 U.S.C. § 1983 because they have adequately                   1137–38 (2d Cir.1994) (“In objecting to a magistrate's
alleged Defendants Dalton and Danaher are state actors (Dkt.                report before the district court, a party has no right to
No. 5 at 4); and (3) the action is not barred by the applicable             present further testimony when it offers no justification
statute of limitations because the state court “matter has been             for not offering the testimony at the hearing before
ongoing for the past seven years.” (Dkt. No. 5 at 4.)                       the magistrate.”) [internal quotation marks and citations
                                                                            omitted]; Pan Am. World Airways, Inc. v. Int'l Bhd.
In addition, in their Objections, Plaintiffs seek leave to file             of Teamsters, 894 F.2d 36, 40, n. 3 (2d Cir.1990)
                                                                            (district court did not abuse its discretion in denying
an Amended Complaint, which Plaintiffs purport would do
                                                                            plaintiff's request to present additional testimony where
the following: (1) remove Defendant Cholakis from this
                                                                            plaintiff “offered no justification for not offering the
action “pursuant to judicial immunity statutes”; (2) “remove
                                                                            testimony at the hearing before the magistrate”); cf.
the habeas corpus request”; and (3) include recent civil                    U.S. v. Raddatz, 447 U.S. 667, 676, n. 3, 100 S.Ct.
rights violations in an effort “to clear up misunderstandings               2406, 65 L.Ed.2d 424 (1980) (“We conclude that
regarding jurisdiction, timeliness, and the statement of                    to construe § 636(b)(1) to require the district court
claims.” (Dkt. No. 5 at 6.)                                                 to conduct a second hearing whenever either party
                                                                            objected to the magistrate's credibility findings would
                                                                            largely frustrate the plain objective of Congress to
II. RELEVANT LEGAL STANDARDS                                                alleviate the increasing congestion of litigation in
                                                                            the district courts.”); Fed.R.Civ.P. 72(b), Advisory
   A. Standard of Review Governing a Report–                                Committee Notes: 1983 Addition (“The term ‘de novo’
   Recommendation                                                           does not indicate that a secondary evidentiary hearing is
When a specific objection is made to a portion of a                         required.”).
magistrate judge's report-recommendation, the Court subjects
                                                                     When only a general objection is made to a portion of a
that portion of the report-recommendation to a de novo
                                                                     magistrate judge's report-recommendation, the Court subjects
review. Fed.R.Civ.P. 72(b)(2); 28 U.S.C. § 636(b)(1)(C). To
                                                                     that portion of the report-recommendation to only a clear error
be “specific,” the objection must, with particularity, “identify
                                                                     review. Fed.R.Civ.P. 72(b)(2) and (3); Fed.R.Civ.P. 72(b),
[1] the portions of the proposed findings, recommendations,
or report to which it has an objection and [2] the basis for         Advisory Committee Notes: 1983 Addition. 3 Similarly,
                                                                     when an objection merely reiterates the same arguments
the objection.” N.D.N.Y. L.R. 72.1(c). 1 When performing
                                                                     made by the objecting party in its original papers submitted
such a de novo review, the Court “may ... receive further
                                                                     to the magistrate judge, the Court subjects that portion of
evidence....” 28 U.S.C. § 636(b) (1). However, a district court
will ordinarily refuse to consider evidentiary material that         the report-recommendation to a clear error review. 4 Finally,
could have been, but was not, presented to the magistrate            when a party makes no objection to a portion of a report-
                                                                     recommendation, the Court reviews that portion for clear
judge in the first instance. 2
                                                                     error. Fed.R.Civ.P. 72(b), Advisory Committee Notes: 1983

1                                                                    Addition. 5
        See also Mario v. P & C Food Markets, Inc.,
        313 F.3d 758, 766 (2d Cir.2002) (“Although Mario
                                                                     3      See also Brown v. Peters, 95–CV–1641, 1997 WL
        filed objections to the magistrate's report and
        recommendation, the statement with respect to his Title             599355, at *2–3 (N.D.N.Y. Sept.22, 1997) (Pooler, J.)
        VII claim was not specific enough to preserve this claim            [collecting cases], aff'd without opinion, 175 F.3d 1007
        for review. The only reference made to the Title VII claim          (2d Cir.1999); Vargas v. Keane, 93–CV–7852, 1994 WL



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                       2
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

       693885, at *1 (S.D.N.Y. Dec.12, 1994) (“[Petitioner's]
       general objection [that a] Report ... [did not] redress the    With regard to the second of the three above-described
       constitutional violations [experienced by petitioner] ... is   authorities, the Court notes that the dismissal of an action as
       a general plea that the Report not be adopted ... [and]        barred by the applicable statute of limitation may fall within
       cannot be treated as an objection within the meaning of
                                                                      the ambit of the Court's power to dismiss a complaint for
       28 U.S.C. § 636.”), aff'd, 86 F.3d 1273 (2d Cir.), cert.
       denied, 519 U.S. 895, 117 S.Ct. 240, 136 L.Ed.2d 169           failure to state a claim pursuant to 28 U.S.C. § 1915(e). 6 In
       (1996).                                                        addition, the dismissal of an action as duplicative has been
                                                                      found to fall within the ambit of the Court's power to dismiss
4      See Mario, 313 F.3d at 766 (“Merely referring the              a complaint which is frivolous or malicious pursuant to 28
       court to previously filed papers or arguments does
                                                                      U.S.C. § 1915(e). 7
       not constitute an adequate objection under either
       Fed.R.Civ.P. 72(b) or Local Civil Rule 72.3(a)(3).”);
       Camardo v. Gen. Motors Hourly–Rate Emp. Pension                6      See Pino v. Ryan, 49 F.3d 51, 54 (2d Cir.1995)
       Plan, 806 F.Supp. 380, 382 (W.D.N.Y.1992) (explaining                 (“Nothing ... suggests that an affirmative defense
       that court need not consider objections that merely                   appearing on the face of a complaint may not be the basis
       constitute a “rehashing” of the same arguments                        for a sua sponte dismissal under section 1915(d) [section
       and positions taken in original papers submitted by                   1915(e) as amended] prior to service of te complaint.”);
       the magistrate judge); accord, Praileau v. Cnty. of                   accord, Pratts v. Coombe, 49 F. App'x 392, 393 (2d
       Schenectady, 09–CV–0924, 2010 WL 3761902, at *1, n.                   Cir.2003).
       1 (N.D.N.Y. Sept. 20, 2010 (McAvoy, J.); Hickman ex
                                                                      7      See Bailey v. Johnson, 846 F.2d 1019, 1021 (5th
       rel. M.A.H. v. Astrue, 07–CV–1077, 2010 WL 2985968,
       at *3 & n. 3 (N.D.N.Y. July 27, 2010) (Mordue, C.J.);                 Cir.1988) (holding that a complaint that repeats
       Almonte v. N.Y.S. Div. of Parole, 04–CV–0484, 2006 WL                 pending or previously litigated claims “may be
       149049, at *4 (N.D.N.Y. Jan.18, 2006) (Sharpe, J.).                   considered abusive” and dismissed under the authority
                                                                             of Section 1915[e] ); Buckenberger v. Reed, 10–CV–
5      See also Batista v. Walker, 94–CV–2826, 1995 WL                       0856, 2010 WL 1552672, at *1 (E.D.La. Mar.16, 2010)
       453299, at *1 (S.D.N.Y. July 31, 1995) (Sotomayor,                    (recommending dismissal of complaint asserting claims
       J.) (“I am permitted to adopt those sections of [a                    which were duplicative of those in a pending action as
       magistrate judge's] report to which no specific objection             “malicious”); Smith v. Ferrell, 09–CV–0466, 2010 WL
       is made, so long as those sections are not facially                   653798, at *2–3 (S.D.Ala. Feb.18, 2010) (dismissing
       erroneous.” [internal quotations marks omitted.] ).                   action because claims were duplicative of those in
                                                                             another pending action); Williams v. Bunn, 06–CV–
After conducting the appropriate review, the Court may
                                                                             0466, 2007 WL 1703816, at *2 (W.D.N.Y. Jun.7, 2007)
“accept, reject, or modify, in whole or in part, the findings or
                                                                             (dismissing “religious claim” with prejudice because
recommendations made by the magistrate judge.” 28 U.S.C.
                                                                             it was “repetitive of a claim twice brought previously
§ 636(b) (1)(C).                                                             and dismissed for plaintiff's failure to serve); Hahn
                                                                             v. Tarnow, 06–CV–12814, 2006 WL 2160934, at *1
                                                                             (E.D.Mich. July 31, 2006) (dismissing complaint as
   B. Legal Authority for Reviewing a Complaint Sua
                                                                             “repetitive, malicious and frivolous, and duplicative”);
   Sponte                                                                    Blake v. Bentsen, 95–CV–2227, 1995 WL 428694,
 *3 Under the circumstances, the Court's authority to sua                    at *2 (E.D.N.Y. Jul.11, 1995) (dismissing “repetitious
sponte review Plaintiffs' Complaint stems from three separate                litigation” as abusive and malicious); Denton v.
sources. (1) Fed.R.Civ.P. 12(h)(3), which provides that “[i]f                Hernandez, 504 U.S. 25, 30, 112 S.Ct. 1728, 118 L.Ed.2d
the court determines at any time that it lacks subject-matter                340 (1992) (recognizing Congress's concern in 28 U.S.C.
jurisdiction, the court must dismiss that action”; (2) 28 U.S.C.             § 1915 that “a litigant whose filing fees and court costs
§ 1915(e)(2) (B), which provides that, when a plaintiff seeks                are assumed by the public, unlike a paying litigant, lacks
to proceed in forma pauperis, “the court shall dismiss the                   an economic incentive to refrain from filing frivolous,
case at any time if the court determines that—... the action (i)             malicious, or repetitive lawsuits.”).
is frivolous or malicious; (ii) fails to state a claim on which       With regard to the third of the three above-described
relief may be granted; or (iii) seeks monetary relief against         authorities, it is well settled that a district court has the
a defendant who is immune from such relief”; and (3) the              power to sua sponte dismiss pro se complaint based on
Court's inherent power to manage its docket.                          frivolousness. See, e.g., Fitzgerald v. First E. Seventh St.



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                       3
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

Tenants Corp., 221 F.3d 362, 363 (2d Cir.2000) (recognizing
that district court has power to sua sponte dismiss pro se                 D. Legal Standard Governing Dismissal Based on
complaint based on frivolousness notwithstanding fact that                 Expiration of Statute of Limitations
plaintiff has paid statutory filing fee). It is also is well settled     *4 Magistrate Judge Treece correctly recited the legal
that “[a]s part of its general power to administer its docket,          standard governing a dismissal based on the expiration
a district court may stay or dismiss a suit that is duplicative         of the relevant statute of limitations in his Report–
of another federal court suit.” Curtis v. Citibank, N.A., 226           Recommendation. (Dkt. No. 4 at 3–4.) As a result, that
F.3d 133, 138 (2d Cir.2000); see also Colo. River Water                 standard is incorporated herein by reference in this Decision
Conservation Dist. v. United States, 424 U.S. 800, 817, 96              and Order.
S.Ct. 1236, 47 L.Ed.2d 483 (1976) (“As between federal
district courts, ... though no precise rule has evolved, the
                                                                           E. Legal Standard Governing Dismissal Based on
general principle is to avoid duplicative litigation.”). The
                                                                           Failure to State a Claim
power to dismiss a duplicative lawsuit is meant to foster
                                                                        It has long been understood that a dismissal for failure to
judicial economy and the “comprehensive disposition of
                                                                        state a claim upon which relief can be granted, pursuant to
litigation.” Kerotest Mfg. Co. v. C–O–Two Fire Equip. Co.,
                                                                        Fed.R.Civ.P. 12(b)(6), can be based on one or both of two
342 U.S. 180, 183, 72 S.Ct. 219, 96 L.Ed. 200 (1952). 8 The             grounds: (1) a challenge to the “sufficiency of the pleading”
doctrine is also meant to protect parties from “the vexation of         under Fed.R.Civ.P. 8(a)(2); or (2) a challenge to the legal
concurrent litigation over the same subject matter.” Adam v.            cognizability of the claim. Jackson v. Onondaga Cnty., 549
Jacob, 950 F.2d 89, 93 (2d Cir.1991) . 9                                F.Supp.2d 204, 211, nn. 15–16 (N.D.N.Y.2008) (McAvoy, J.,
                                                                        adopting Report–Recommendation on de novo review).
8       The Second Circuit affirmed the dismissal of an action
        which “substantially duplicate[d]” the conspiracy claim         Because Plaintiffs' Complaint is dismissed based on the first
        asserted in a prior action, notwithstanding the fact that       ground, a few words regarding that ground are appropriate.
        the the conspiracy claim in the first action was dismissed      Rule 8(a)(2) of the Federal Rules of Civil Procedure requires
        as insufficiently pleaded and plaintiff was afforded an         that a pleading contain “a short and plain statement of
        opportunity to amend, because “[plaintiff's] recourse is        the claim showing that the pleader is entitled to relief.”
        to appeal that decision after judgment is entered in that       Fed.R.Civ.P. 8(a)(2) [emphasis added]. In the Court's view,
        case, not to file a duplicative second complaint.” Brown        this tension between permitting a “short and plain statement”
        v. Plansky, 24 F. App'x 26, 28 (2d Cir.2001).                   and requiring that the statement “show[ ]” an entitlement to
9       The rule against duplicative litigation is distinct from,       relief is often at the heart of misunderstandings that occur
        but related to, the doctrine of claim preclusion or res         regarding the pleading standard established by Fed.R.Civ.P.
        judicata, and the two doctrines serve some of the same          8(a)(2).
        policies. As the Supreme Court stated over 100 years
        ago in United States v. The Haytian Republic, 154 U.S.          On the one hand, the Supreme Court has long characterized
        118, 14 S.Ct. 992, 38 L.Ed. 930 (1894), “[T]he true test        the “short and plain” pleading standard under Fed.R.Civ.P.
        of the sufficiency of a plea of ‘other suit pending’ in         8(a)(2) as “simplified” and “liberal.” Jackson, 549 F.Supp.2d
        another forum [i]s the legal efficacy of the first suit, when   at 212, n. 20 (citing Supreme Court case). On the other
        finally disposed of, as ‘the thing adjudged,’ regarding the     hand, the Supreme Court has held that, by requiring the
        matters at issue in the second suit.” Id. at 124.
                                                                        above-described “showing,” the pleading standard under
                                                                        Fed.R.Civ.P. 8(a)(2) requires that the pleading contain a
   C. Legal Standard Governing Dismissal Based on                       statement that “give[s] the defendant fair notice of what the
   Lack of Subject–Matter Jurisdiction                                  plaintiff's claim is and the grounds upon which it rests.”
Magistrate Judge Treece correctly recited the legal standard            Jackson, 549 F.Supp.2d at 212, n .17 (citing Supreme Court
governing a dismissal based on lack of subject-matter                   cases) (emphasis added).
jurisdiction in his Report–Recommendation. (Dkt. No. 4 at
2–3.) As a result, that standard is incorporated herein by              The Supreme Court has explained that such fair notice has
reference in this Decision and Order.                                   the important purpose of “enabl[ing] the adverse party to
                                                                        answer and prepare for trial” and “facilitat[ing] a proper
                                                                        decision on the merits” by the court. Jackson, 549 F.Supp.2d


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

at 212, n. 18 (citing Supreme Court cases); Rusyniak v.               “asks for more than a sheer possibility that a defendant
Gensini, 629 F.Supp.2d 203, 213 & n. 32 (N.D.N.Y.2009)                has acted unlawfully,” id., it “does not impose a probability
(Suddaby, J.) (citing Second Circuit cases). For this reason, as      requirement.” Twombly, 550 U.S. at 556.
one commentator has correctly observed, the “liberal” notice
pleading standard “has its limits.” 2 Moore's Federal Practice        Because of this requirement of factual allegations plausibly
§ 12.34[1][b] at 12–61 (3d ed.2003). For example, numerous            suggesting an entitlement to relief, “the tenet that a court must
Supreme Court and Second Circuit decisions exist holding              accept as true all of the allegations contained in the complaint
that a pleading has failed to meet the “liberal” notice pleading      is inapplicable to legal conclusions. Threadbare recitals of
standard. Rusyniak, 629 F. Supp .2d at 213, n. 22 (citing             the elements of a cause of action, supported by merely
Supreme Court and Second Circuit cases); see also Ashcroft            conclusory statements, do not suffice.” Iqbal, 129 S.Ct. at
v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949–52, 173 L.Ed.2d          1949. Similarly, a pleading that only “tenders naked assertions
868 (2009).                                                           devoid of further factual enhancement” will not suffice. Iqbal,
                                                                      129 S.Ct. at 1949 (internal citations and alterations omitted).
 *5 Most notably, in Bell Atlantic Corp. v. Twombly, the              Rule 8 “demands more than an unadorned, the-defendant-
Supreme Court reversed an appellate decision holding that             unlawfully-harmed-me accusation.” Id. (citations omitted).
a complaint had stated an actionable antitrust claim under
15 U.S.C. § 1. Bell Atlantic Corp. v. Twombly, 550 U.S.                *6 This pleading standard applies even to pro se litigants.
544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). In doing so,             While the special leniency afforded to pro se civil rights
the Court “retire[d]” the famous statement by the Court in            litigants somewhat loosens the procedural rules governing
Conley v. Gibson, 355 U.S. 41, 45–46, 78 S.Ct. 99, 2 L.Ed.2d          the form of pleadings (as the Second Circuit has observed),
80 (1957), that “a complaint should not be dismissed for              it does not completely relieve a pro se plaintiff of the duty
failure to state a claim unless it appears beyond doubt that the      to satisfy the pleading standards set forth in Fed.R.Civ.P.
plaintiff can prove no set of facts in support of his claim which     8, 10 and 12. 10 Rather, as both the Supreme Court and
would entitle him to relief.” Twombly, 127 S.Ct. at 1968–69.          Second Circuit have repeatedly recognized, the requirements
Rather than turn on the conceivability of an actionable claim,        set forth in Fed.R.Civ.P. 8, 10 and 12 are procedural rules
the Court clarified, the “fair notice” standard turns on the
                                                                      that even pro se civil rights plaintiffs must follow. 11 Stated
plausibility of an actionable claim. Id. at 1965–74. The Court
                                                                      more simply, when a plaintiff is proceeding pro se, “all normal
explained that, while this does not mean that a pleading need
                                                                      rules of pleading are not absolutely suspended.” Jackson, 549
“set out in detail the facts upon which [the claim is based],”
it does mean that the pleading must contain at least “some            F.Supp.2d at 214, n. 28 [citations omitted]. 12
factual allegation[s].” Id . at 1965. More specifically, the
“[f]actual allegations must be enough to raise a right to relief      10      See Vega v. Artus, 610 F.Supp.2d 185, 196 & nn. 8–
above the speculative level [to a plausible level],” assuming                 9 (N.D.N.Y.2009) (Suddaby, J.) (citing Second Circuit
(of course) that all the allegations in the complaint are true. Id.           cases); Rusyniak, 629 F.Supp.2d at 214 & n. 34 (citing
                                                                              Second Circuit cases).
As for the nature of what is “plausible,” the Supreme Court           11      See Vega, 610 F.Supp.2d at 196, n. 10 (citing
explained that “[a] claim has facial plausibility when the                    Supreme Court and Second Circuit cases); Rusyniak, 629
plaintiff pleads factual content that allows the court to draw                F.Supp.2d at 214 & n. 34 (citing Second Circuit cases).
the reasonable inference that the defendant is liable for the
                                                                      12      It should be emphasized that Fed.R.Civ.P. 8's plausibility
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129
S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009). “[D]etermining                      standard, explained in Twombly, was in no way retracted
                                                                              or diminished by the Supreme Court's decision (two
whether a complaint states a plausible claim for relief ... [is]
                                                                              weeks later) in Erickson v. Pardus, in which (when
a context-specific task that requires the reviewing court to
                                                                              reviewing a pro se pleading) the Court stated, “Specific
draw on its judicial experience and common sense.... [W]here
                                                                              facts are not necessary” to successfully state a claim
the well-pleaded facts do not permit the court to infer more                  under Fed.R.Civ.P. 8(a)(2). Erickson v. Pardus, 551
than the mere possibility of misconduct, the complaint has                    U.S. 89, 127 S.Ct. 2197, 2200, 167 L.Ed.2d 1081
alleged-but it has not show[n]-that the pleader is entitled to                (2007) [emphasis added]. That statement was merely
relief.” Iqbal, 129 S.Ct. at 1950 [internal quotation marks and               an abbreviation of the often-repeated point of law—
citations omitted]. However, while the plausibility standard                  first offered in Conley and repeated in Twombly—that



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                        5
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

       a pleading need not “set out in detail the facts upon         the merits be given preclusive effect, barring parties, as
       which [the claim is based]” in order to successfully state    well as those in privity with them, from relitigating claims
       a claim. Twombly, 127 S.Ct. 1965, n. 3 (citing Conley,        which were or could have been raised in the prior action.
       355 U.S. at 47) [emphasis added]. That statement did not      Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286–87 (2d
       mean that all pleadings may achieve the requirement of
                                                                     Cir.2002); see also Fay v. South Colonie Cent. Sch. Dist.,
       “fair notice” without ever alleging any facts whatsoever.
                                                                     802 F.2d 21, 28 (2d Cir.1986) (citing Federated Dep't Stores
       Clearly, there must still be enough fact set out (however
                                                                     v. Moitie, 452 U.S. 394, 398 [1981] ), overruled on other
       set out, whether in detail or in a generalized fashion)
       to raise a right to relief above the speculative level to a
                                                                     grounds, Taylor v. Vermont Dep't of Educ., 313 F.3d 768 (2d
       plausible level. See Rusyniak, 629 F.Supp.2d at 214 & n.      Cir.2002).
       35 (explaining holding in Erickson ).
                                                                     Issue preclusion, a more narrow doctrine often referred to as
   F. Legal Standard Governing Dismissal Based on                    collateral estoppel, bars a party that has had a full and fair
   Duplicative Nature of Action                                      opportunity to litigate an issue of fact or law from relitigating
Although no precise test has been articulated for determining        the same issue once it has been actually and necessarily
whether actions are duplicative, “the general rule is that           decided against that party or its privy. McKithen v. Brown, 481
a suit is duplicative of another suit if the parties, issues         F.3d 89, 105 (2d Cir.2007); Marvel, 310 F.3d at 288–89.
and available relief do not significantly differ between the
two actions.” I.A. Durbin, Inc. v. Jefferson Nat. Bank, 793
                                                                     III. ANALYSIS
F.2d 1541, 1551 (11th Cir.1986). “Courts generally look to
                                                                      *7 As stated above in Part I.C. of this Decision and Order,
the identity of the parties, legal claims, factual allegations
                                                                     Plaintiffs' Objections argue that Magistrate Judge Treece
including temporal circumstances, and the relief sought to
                                                                     made the following errors: (1) the Court does have subject-
determine if the complaint is repetitive or malicious.” Hahn,
                                                                     matter jurisdiction in this case because the relief requested
2006 WL 2160934, at *3.
                                                                     does not require the Court to “become enmeshed in factual
                                                                     disputes” (Dkt. No. 5 at 3); (2) Plaintiffs, indeed, stated a
It is worth noting that district courts have broad discretion
                                                                     claim under 42 U.S.C. § 1983 because they have adequately
in determining whether an action should be dismissed as
                                                                     alleged Defendants Dalton and Danaher are state actors (Dkt.
duplicative. Lopez v. Ferguson, 361 F. App'x 225, 226 (2d
                                                                     No. 5 at 4); and (3) the action is not time-barred because
Cir.2010) (affirming dismissal of action as duplicative of
                                                                     the state court “matter has been ongoing for the past seven
a pending class action as to which plaintiff fell within the
                                                                     years.” (Dkt. No. 5 at 4.)
certified class). 13 There are several approaches to the proper
disposition of duplicative actions, including stay of the second     In accordance with N.D.N.Y. L.R. 72.1(c), the Court finds
action, dismissal without prejudice, and consolidation. Curtis,      the first and second objections are specific in nature
226 F.3d at 138. In addition, “simple dismissal of the second        because Plaintiffs identified the portions of Magistrate
suit is another common disposition because plaintiffs have no        Judge Treece's Report–Recommendation to which they object
right to maintain two actions on the same subject in the same        with particularity, and Plaintiffs cited (albeit improper)
court, against the same defendant at the same time.” Id. at          legal authority in an effort to support their objections.
138–39. 14                                                           (See generally Dkt. No. 5.) As a result, the Court
                                                                     subjects those portions of Magistrate Judge Treece's Report–
13     See also Flemming v. Wurzberger, 322 F. App'x 69, 71          Recommendation to which Plaintiffs object to a de novo
       (2d Cir.2009); Curtis, 226 F.3d at 138.                       review. Fed.R.Civ.P. 72(b)(2); 28 U.S.C. § 636(b)(1) (C).

14     See also Zerilli v. Evening News Ass'n, 628 F.2d 217, 222     Plaintiffs' third objection, however, is only general in nature.
       (D.C.Cir.1980); Walton v. Eaton Corp., 563 F.2d 66, 70        Although Plaintiffs specifically identify the portion of the
       (3d Cir.1977) (en banc ).
                                                                     Report–Recommendation to which they object, they fail to
                                                                     provide any legal basis for the objection. (See generally Dkt.
  G. Legal Standard Governing Dismissal Based on                     No. 5 at 4–6 .) As a result, the Court reviews that portion of
  Doctrines of Res Judicata and/or Collateral Estoppel               Magistrate Judge Treece's Report–Recommendation to which
Claim preclusion, also sometimes referenced to as res                Plaintiffs object for only clear error. Fed.R.Civ.P. 72(b)(2); 28
judicata, requires that a final judgment of an action on             U.S.C. § 636(b)(1)(C).


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

                                                                     16     For example, both the second action and the action
After carefully subjecting Magistrate Judge Treece's Report–                before this Court present claims against Frank Dalton,
Recommendation to the appropriate level of review, the Court                John and Jane Does 1–100, and ABC Corp's 1–100,
finds no error in the Report–Recommendation. Magistrate                     for violation of the Due Process and Equal Protection
Judge Treece employed the proper standards, accurately                      Clauses of the Fourteenth Amendment (as well as fraud
recited the facts, and reasonably applied the law to those                  and conspiracy), arising from, inter alia, the unfavorable
facts. As a result, the Report–Recommendation is accepted                   rulings Plaintiff Loriann Deuel received in child-custody
and adopted in its entirety for the reasons stated therein. The             proceedings in New York State court from 2002 to 2004
court would add only five brief points.                                     due to the alleged misconduct of Dalton, Family Court
                                                                            Judge Catherine Cholakis and Law Guardian Phillip J.
                                                                            Danaher. See Deuel v. Dalton, 11–CV–0466, Complaint,
First, those portions of Magistrate Judge Treece's Report–
                                                                            at 4–5, 9–12, 15–18, 30–32 (M.D. Tenn. filed May 16,
Recommendation that the Court has reviewed only for clear
                                                                            2011).
error (e.g., the holding that Plaintiffs' claims are barred by the
statute of limitations) would survive even a de novo review.         Fourth, Plaintiffs' claims against New York State Unified
                                                                     Court System and Cholakis are barred by the Eleventh
Second, Plaintiff's argument that the Court need not “become         Amendment and the doctrine of absolute immunity. 17
enmeshed in factual disputes” (and thus it does have subject-        Similarly, Plaintiffs' claims against Defendant Danaher are
matter jurisdiction in this case) is without merit for several       barred by the doctrine of qualified immunity (if not also
reasons. For example, to determine whether Plaintiffs' due           the doctrine of absolute immunity). Moreover, Plaintiffs'
process rights were violated, the Court would inevitably             Complaint does not allege facts plausibly suggesting that
have to engage in a factual inquiry regarding the custodial          Defendant Dalton is a state actor for purposes of 42 U.S.C. §
placement of BMD with Defendant Dalton. The Court might,             1983. Furthermore, Plaintiffs' Complaint does not allege facts
for example, need to evaluate the same facts the state court did     plausibly suggesting the personal involvement of Defendants
in making its custody determination in the first place. Doing        John and Jane Does 1–100 and ABC Corp's 1–100 in
so, however, would violate the general rule that domestic            any of the violations alleged. (See generally Dkt. No. 1.)
relations matters are primarily matters for state courts.            Finally, Plaintiffs' Complaint does not allege facts plausibly
                                                                     suggesting that Plaintiff Lorraine Deuel has standing to assert
 *8 Third, Plaintiffs' action appears largely duplicative of         any claims in this action (or even that she bears any familial
two previously filed actions: (1) Deuel v. Dalton, 06–CV–            or custodial relationship to BMD). (Id.) 18 Simply stated,
0234, Complaint (M.D. Tenn. filed March 23, 2006); and (2)           additional pleading defects plague Plaintiffs' claims against
Deuel v. Dalton, 11–CV–0466, Complaint (M.D. Tenn. filed             each of the Defendants in this action, as well as each of the
May 16, 2011). While the first of these two actions appears          claims asserted by Plaintiff Lorraine Deuel. As a result, this
to have been dismissed only without prejudice, 15 the second         action is dismissed based also on this alternative ground.
of these two actions is still pending in the Middle District
of Tennessee-contributing to the waste of judicial resources,        17     The Court notes that, in their Objections and Complaint,
and running the risk of inconsistent rulings and preclusion                 Plaintiffs' acknowledge that (1) their claims against
by collateral estoppel. 16 The Court notes that in May 20011                Defendant Cholakis are barred by the doctrine of
an Order was issued in the second action, referring the case                absolute immunity, and (2) their claims against
to a magistrate judge for a review of whether the action is                 Defendant New York State Unified Court System
                                                                            are based on their claims against Defendant Cholakis
frivolous. Deuel v. Dalton, 11–CV–0466, Order (M.D. Tenn.
                                                                            (pursuant to the doctrine of respondeat superior). (Dkt.
filed May 18, 2011) (Trauger, J.). As a result, this action is
                                                                            No. 5, at 6; Dkt. No. 1, at 31.)
dismissed based also on this alternative ground.
                                                                     18     The Court notes that Plaintiffs' argument in their
15      Deuel v. Dalton, 06–CV–0234, Memorandum and Order                   Objections that Lorraine Deuel was a party to “a recent
        (M.D. Tenn. filed August 15, 2006) (Trauger, J.). See               appellate decision” is simply not sufficient to state the
        also Hernandez v. Conriv Realty Assocs., 182 F.3d 121,              claims in question. (Dkt. No. 5, at 6.)
        123 (2d Cir.1999) (“[W]here a court lacks subject matter     Fifth, and finally, Plaintiffs' request for leave to amend their
        jurisdiction, it also lacks the power to dismiss with        Complaint is denied because the numerous pleading defects in
        prejudice.”).



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      7
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

                                                                                (citations omitted); Cuoco v. Moritsugu, 222 F.3d 99,
Plaintiff's Complaint are substantive rather than formal. 19 As                 112 (2d Cir.2000) (“The problem with Cuoco's causes
a result, the Court sees no need to sua sponte grant Plaintiffs                 of action is substantive; better pleading will not cure it.
leave to amend those claims before it dismisses them. 20                        Repleading would thus be futile. Such a futile request
                                                                                to replead should be denied.”) (citation omitted); Cortec
19                                                                              Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48
       For example, lack of subject-matter jurisdiction and the
                                                                                (2d Cir.1991) (“Of course, where a plaintiff is unable
       expiration of the statute of limitations are substantive
                                                                                to allege any fact sufficient to support its claim, a
       defects. See U.S. ex rel. Phipps v. Comprehensive Comty.
                                                                                complaint should be dismissed with prejudice.”) (citation
       Dev. Corp., 152 F.Supp.2d 443, 455 (S.D.N.Y.2001)
                                                                                omitted); Health–Chem Corp. v. Baker, 915 F.2d 805,
       (“[I]t is not appropriate to grant Phipps's request [for
                                                                                810 (2d Cir.1990) (“[W]here ... there is no merit in
       leave to amend the Complaint] because the Court
                                                                                the proposed amendments, leave to amend should be
       has determined that it does not have subject matter
                                                                                denied”); Brown v. Peters, 95–CV–1641, 1997 WL
       jurisdiction over this action.”); Chan v. Reno, 916
                                                                                599355, at *1 (N.D.N.Y. Sept.22, 1997) (Pooler, J.)
       F.Supp. 1289, 1302 (S.D.N.Y.1996) (“An amendment is
                                                                                (“[T]he court need not grant leave to amend where it
       considered futile if the amended pleading fails to state
                                                                                appears that amendment would prove to be unproductive
       a claim or would be subject to a successful motion
                                                                                or futile.”).
       to dismiss on some other basis. As will be discussed
       herein, [the proposed amended complaint] ... presents            ACCORDINGLY, it is
       a non-justiciable claim and fails to present this Court
       with subject matter jurisdiction. Therefore, because [the        ORDERED that Magistrate Judge Treece's Report–
       proposed amended complaint] would be subject to a                Recommendation (Dkt. No. 4) is ACCEPTED and
       successful motion to dismiss ..., amendment would be             ADOPTED in its entirety; and it is further
       futile.”); Grace v. Rosenstock, 228 F.3d 40, 53 (2d
       Cir.2000) ( “Amendment would likely be futile if ...             ORDERED that Plaintiffs' Complaint (Dkt. No. 1) is
       the claims the plaintiff sought to add would be barred
                                                                        DISMISSED in its entirety.
       by the applicable statute of limitations.”); accord, In
       re WorldCom, Inc. Securities Litigation, 303 F.Supp.2d
                                                                        The Court certifies, for purposes of 28 U.S.C. § 1915(a)(3),
       385, 390 (S.D.N.Y.2004).
                                                                        that any appeal taken from this Decision and Order would not
20     See Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227,             be taken in good faith.
       9 L.Ed.2d 222 (1962) (finding that denial of leave to
       amend is not abuse of discretion where amendment
       would be futile); Ruffolo v. Oppenheimer & Co., 987              All Citations
       F.2d 129, 131 (2d Cir.1993) (“Where it appears that
       granting leave to amend is unlikely to be productive, ...        Not Reported in F.Supp.2d, 2012 WL 235523
       it is not an abuse of discretion to deny leave to amend.”)


End of Document                                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                            8
Scott v. Mullolly, Jeffery, Rooney, & Flynn LLP, Slip Copy (2019)
2019 WL 1934419

                                                                        claim on which relief may be granted; or (iii) seeks monetary
                                                                        relief against a defendant who is immune from such relief.” 28
                  2019 WL 1934419
                                                                        U.S.C. § 1915(e)(2)(B). Thus, it is a court’s responsibility to
    Only the Westlaw citation is currently available.
                                                                        determine that a plaintiff may properly maintain his complaint
     United States District Court, N.D. New York.
                                                                        before permitting him to proceed with his action.
              Susan A. SCOTT, Plaintiff,
                         v.                                             Pleading guidelines are set forth in the Federal Rules of
            MULLOLLY, JEFFERY, ROONEY,                                  Civil Procedure. Specifically, Rule 8 provides that a pleading
                                                                        which sets forth a claim for relief shall contain, inter alia,
              & FLYNN LLP, Defendant.
                                                                        “a short and plain statement of the claim showing that the
                   8:19-CV-488 (TJM/CFH)                                pleader is entitled to relief.” See FED. R. CIV. P. 8(a)(2).
                              |                                         “The purpose ... is to give fair notice of the claim being
                      Signed 05/01/2019                                 asserted so as to permit the adverse party the opportunity to
                                                                        file a responsive answer, prepare an adequate defense and
Attorneys and Law Firms                                                 determine whether the doctrine of res judicata is applicable.”
                                                                        Flores v. Graphtex, 189 F.R.D. 54, 54 (N.D.N.Y. 1999)
Susan A. Scott, 21 Guy Way, Apt. 1, Plattsburgh, New York               (internal quotation marks and citations omitted). Rule 8 also
12901, Plaintiff pro se.                                                requires the pleading to include:

                                                                          (1) a short and plain statement of the grounds for the court’s
      REPORT-RECOMMENDATION & ORDER                                       jurisdiction ...;

Christian F. Hummel, U.S. Magistrate Judge                                (2) a short and plain statement of the claim showing that
                                                                          the pleader is entitled to relief; and

                     I. In Forma Pauperis                                 (3) a demand for the relief sought....

 *1 Plaintiff pro se Susan A. Scott commenced this action               FED. R. CIV. P. 8(a). Although “[n]o technical form is
on April 25, 2019 with the filing of a Complaint and, in lieu           required,” the Federal Rules make clear that each allegation
of paying this Court’s filing fee, an application to proceed            contained in the pleading “must be simple, concise, and
in forma pauperis (“IFP”). Dkt. No. 1 (“Compl.”), 2. After              direct.” Id. at 8(d).
reviewing plaintiff’s application, the undersigned concludes
that plaintiff may properly proceed IFP for purposes of                 Further, Rule 10 of the Federal Rules provides in pertinent
filing. The undersigned must now assess plaintiff’s complaint           part that:
pursuant to 28 U.S.C. § 1915(e). 1

1       Plaintiff is advised that, despite being granted IFP status,                [a] party must state its claims or
        she will still be required to pay any costs or fees                         defenses in numbered paragraphs,
        she incurs in this matter, including, but not limited to,                   each limited as far as practicable to
        copying fees, transcript fees, and witness fees.                            a single set of circumstances. A later
                                                                                    pleading may refer by number to
                                                                                    a paragraph in an earlier pleading.
                        II. Initial Review                                          If doing so would promote clarity,
                                                                                    each claim founded on a separate
                       A. Legal Standard                                            transaction or occurrence – and each
                                                                                    defense other than a denial – must be
Section 1915(e) of Title 28 of the United States Code directs                       stated in a separate count or defense.
that, when a plaintiff seeks to proceed IFP, “the court shall
dismiss the case at any time if the court determines that ... the
action or appeal (i) is frivolous or malicious; (ii) fails to state a



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
Scott v. Mullolly, Jeffery, Rooney, & Flynn LLP, Slip Copy (2019)
2019 WL 1934419

                                                                    default judgment from 2012.” Compl. at 4. Plaintiff states that
FED. R. CIV. P. 10(b). This serves the purpose of “provid[ing]      she was unaware of the 2012 default judgment and had not
an easy mode of identification for referring to a particular        been provided “general information about [her] rights as a
paragraph in a prior pleading[.]” Flores, 189 F.R.D. at 54          consumer, information about the debt, information regarding
(internal quotation marks and citations omitted).                   the statute of limitations.” Id. Plaintiff further argues that the
                                                                    frozen bank account “also contains exempt funds of weekly
 *2 In deciding whether a complaint states a colorable claim,       unemployment deposits of $ 246 and my New York State
a court must extend a measure of deference to pro se litigants,     Retirement check of $ 1370.19.” Id. Plaintiff contends that
Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990) (per               she has no other income or assets, and the hold on her account
curiam), also referred to as “special solicitude.” Triestman v.     has caused her stress and hardship, as well as an inability to
Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006).           pay for her Master’s Degree program. Id. Plaintiff demands
However, the court also has an obligation to determine that         “a total monetary amount of $ 225,954.35.” Id. at 5.
a claim is not legally frivolous before permitting a pro se
plaintiff’s complaint to proceed. See, e.g., Fitzgerald v. First
East Seventh St. Tenants Corp., 221 F.3d 362, 363 (2d Cir.
2000). A complaint that fails to comply with the pleading                              C. Review of Complaint
requirements “presents far too a heavy burden in terms
                                                                    Plaintiff’s complaint must be dismissed because plaintiff
of defendants' duty to shape a comprehensive defense and
                                                                    has failed to demonstrate that this Court has jurisdiction.
provides no meaningful basis for the Court to assess the
                                                                    Federal courts are courts of limited jurisdiction and may
sufficiency of their claims.” Gonzales v. Wing, 167 F.R.D.
                                                                    not preside over cases absent subject matter jurisdiction.
352, 355 (N.D.N.Y. 1996). As the Second Circuit has held,
                                                                    Exxon Mobil Corp. v. Allapattah Services, Inc., 545 U.S.
“[w]hen a complaint does not comply with the requirement
                                                                    546, 552 (2005). Federal jurisdiction is only available when
that it be short and plain, the court has the power, on its
                                                                    a “federal question” is presented, 28 U.S.C. § 1331, or the
own initiative ... to dismiss the complaint.” Salahuddin v.
                                                                    plaintiff and defendant are of diverse citizenship and the
Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (citations omitted).
                                                                    amount in controversy exceeds $ 75,000. 28 U.S.C. § 1332.
However, “[d]ismissal ... is usually reserved for those cases
                                                                    W hen a court lacks subject matter jurisdiction, dismissal
in which the complaint is so confused, ambiguous, vague,
                                                                    is mandatory. Arbaugh v. Y & H Corp., 546 U.S. 500,
or otherwise unintelligible that its true substance, if any,
                                                                    514 (2006). Therefore, although courts “construe a pro se
is well disguised.” Id. (citations omitted). In such cases of
                                                                    litigant’s complaint liberally, a plaintiff attempting to bring a
dismissal, particularly when reviewing a pro se complaint, the
                                                                    case in federal court must still comply with the relevant rules
court generally affords the plaintiff an opportunity amend the
                                                                    of procedural and substantive law, including establishing that
complaint as long as there is a possibility that an amendment
                                                                    the court has subject matter jurisdiction over the action.” Ally
would be able to cure the identified defects. See Simmons v.
                                                                    v. Sukkar, 128 F. App'x 194, 195 (2d Cir. 2005) (summary
Abruzzo, 49 F.3d 83, 86-87 (2d Cir. 1995). A court should not
                                                                    order) (internal citation omitted).
dismiss a complaint if the plaintiff has stated “enough facts
to state a claim to relief that is plausible on its face.” Bell
                                                                    Here, based on plaintiff’s complaint, the Court has neither
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim
                                                                    federal question jurisdiction nor diversity jurisdiction. First,
has facial plausibility when the plaintiff pleads factual content
                                                                    to invoke federal question jurisdiction, the plaintiff’s claims
that allows the court to draw the reasonable inference that the
                                                                    must arise “under the Constitution, laws, or treaties of
defendant is liable for the misconduct alleged.” Ashcroft v.
                                                                    the United States.” 28 U.S.C. § 1331. “Federal question
Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).
                                                                    jurisdiction may properly be invoked only if the plaintiff’s
                                                                    complaint necessarily draws into question the interpretation
                                                                    or application of federal law.” New York v. White, 528
                B. Allegations in Complaint                         F.2d 336, 338 (2d Cir. 1975). The allegations in plaintiff’s
                                                                    complaint do not cite any federal authority as the basis for
Plaintiff argues that defendant “caused me to have the              her claims, and the federal nature of plaintiff’s claims is not
inability to keep deposited student loans in my bank account        otherwise apparent, nor can it be reasonably inferred from
for graduate work” because defendant placed a “restraining          the allegations in the complaint. Further, there is no diversity
notice in the amount of $ 20,954.35 on my account ... for a         jurisdiction because, although plaintiff contends that amount



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Scott v. Mullolly, Jeffery, Rooney, & Flynn LLP, Slip Copy (2019)
2019 WL 1934419

in controversy is more than $ 75,000, both plaintiff and              constitutes ‘state action.’ ”). A private party engages in state
defendant are citizens of New York, which precludes a finding         action when they are found to be a “willful participant in joint
of diversity jurisdiction. 28 U.S.C. § 1332(a).                       activity with the State or its agents.” Adickes v. S.H. Kress &
                                                                      Co., 398 U.S. 144, 152 (1970) (citing United States v. Price,
 *3 Plaintiff’s complaint indicates that her claims arise under       383 U.S. 787, 794 (1966)). “Conduct that is ostensibly private
42 U.S.C. § 1983 and is a “[c]ivil action for deprivation of          can be fairly attributed to the state only if there is such a
rights.” Compl. at 3. However, plaintiff’s complaint fails to         close nexus between the State and the challenged action that
demonstrate that her sole named defendant, Mulloly, Jeffery,          seemingly private behavior may be fairly treated as that of the
Rooney, & Flynn LLP acted under color of state law. Section           State itself.” White v. Moylan, 554 F. Supp. 2d 263, 267 (D.
1983 provides, in part:                                               Conn. 2008) (citation omitted).

                                                                      Here, no reasonable reading of the complaint results in a
             [e]very person who, under color of any                   conclusion that defendant was a state actor or acted under the
             statute, ordinance, regulation, custom,                  color of state law when it allegedly froze assets in plaintiff’s
             or usage, of any State ... subjects, or                  Key Bank account. Thus, plaintiff has failed to demonstrate
             causes to be subjected, any citizen of                   that section 1983 is applicable to her complaint. She identifies
             the United States ... to the deprivation                 no other federal law, treaty, or constitutional provision under
             of any rights, privileges, or immunities                 which her claim could arise. Having concluded that the
             secured by the Constitution and laws,                    complaint fails to establish that this Court has subject matter
             shall be liable to the party injured....                 jurisdiction over plaintiff’s complaint, the case must be
                                                                      dismissed. As the undersigned finds that plaintiff has failed
                                                                      to demonstrate this Court’s subject matter jurisdiction, and
                                                                      can identify no federal statue or constitutional provision under
42 U.S.C. § 1983. To set forth a cause of action under section
                                                                      which her claims may arise, the undersigned recommends
1983, a plaintiff must demonstrate that the alleged conduct
                                                                      dismissal with prejudice. Although, given plaintiff’s pro se
was (1) “committed by a person acting under color of state
                                                                      status, the Court would recommend that she be given an
law”; and (2) “deprived [the plaintiff] of rights, privileges, or
                                                                      opportunity to amend prior to an outright dismissal, Cuoco,
immunities secured by the Constitution or laws of the United
                                                                      222 F.3d at 112, an opportunity to amend is not required
States.” Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010)
                                                                      where “the problem with [the plaintiff’s] causes of action
(quoting Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir. 1994)
                                                                      is substantive” such that “better pleading will not cure
(internal quotation marks omitted)). “The purpose of § 1983
                                                                      it.” Id.; see lso Arbaugh v. Y & H Corp., 546 U.S. 500,
is to deter state actors from using the badge of their authority
                                                                      514 (2006) (stating that, when a court lacks subject matter
to deprive individuals of their federally guaranteed rights and
                                                                      jurisdiction, dismissal is mandatory). Thus, as lack of subject
to provide relief to victims if such deterrence fails.” Wyatt v.
                                                                      matter jurisdiction is a substantive defect, the undersigned
Cole, 504 U.S. 158, 161 (1992).
                                                                      recommends dismissal with prejudice and without leave to
                                                                      amend. Butler v. Geico General Ins. Co., 1:18-CV-1493
The Supreme Court of the United States has found that “the
                                                                      (GLS/DJS), 2019 W L 330591, at *3 (N.D.N.Y. Jan. 25,
under-color-of-state-law element of § 1983 excludes from its
                                                                      2019); Deuel v. Dalton, No. 1:11-CV-0637 (GTS/RFT), 2012
reach merely private conduct, no matter how discriminatory
or wrongful.” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S.           WL 235523, at *8 n.19. (N.D.N.Y. Jan. 25, 2012). 2 However,
40, 50 (1999) (citation and internal quotation marks omitted).        it is recommended that the dismissal be without prejudice to
Therefore, a plaintiff must establish that the defendant was          plaintiff seeking to bring an action in state court, should she
either a state actor or a private party acting under color of state   wish to do so. 3
law. See Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d
Cir. 2002); see also United States v. Int'l Broth. of Teamsters,      2      The Court has provided copies of unpublished decisions
Chauffeurs, Warehousemen & Helpers of Am., 941 F.2d                          cited within this Report-Recommendation & Order to
1292, 1295-96 (2d Cir. 1991) (“Because the United States                     plaintiff.
Constitution regulates only the Government, not private
                                                                      3      The undersigned does not reach whether plaintiff will be
parties, a litigant claiming that his constitutional rights have
been violated must first establish that the challenged conduct               able to successfully commence an action in state court.



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     3
Scott v. Mullolly, Jeffery, Rooney, & Flynn LLP, Slip Copy (2019)
2019 WL 1934419

                                                                    foregoing report. Such objections shall be filed with the Clerk
                      III. Conclusion
                                                                    of the Court. FAILURE TO OBJECT TO THIS REPORT
*4 WHEREFORE, it is hereby                                          WITHIN FOURTEEN (14) DAYS WILL PRECLUDE
                                                                    APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85, 89
ORDERED, that plaintiff’s in forma pauperis (dkt. no. 2) is         (2d Cir. 1993) (citing Small v. Sec'y of Health and Human
GRANTED for purposes of filing only; and it is                      Servs., 892 F.2d 15 (2d Cir. 1989)); see also 28 U.S.C. §
                                                                    636(b)(1); FED. R. CIV. P. 72 & 6(a). 4
RECOMMENDED, that plaintiff’s complaint (dkt. no. 1) be             4      If you are proceeding pro se and are served with this
DISMISSED with prejudice and without opportunity to                         Report-Recommendation & Order by mail, three (3)
amend upon initial review under 28 U.S.C. § 1915(e), but                    additional days will be added to the fourteen (14) day
without prejudice to her commencing an action in state court;               period, meaning that you have seventeen (17) days
and it is                                                                   from the date the Report-Recommendation & Order was
                                                                            mailed to you to serve and file objections. FED. R. CIV.
ORDERED, that the Clerk of the Court serve this Report-                     P. 6(d). If the last day of that prescribed period falls on
Recommendation & Order on plaintiff in accordance with                      a Saturday, Sunday, or legal holiday, then the deadline
Local Rules.                                                                is extended until the end of the next day that is not a
                                                                            Saturday, Sunday, or legal holiday. Id. § 6(a)(1)(c).
IT IS SO ORDERED.
                                                                    All Citations

Pursuant to 28 U.S.C. § 636(b)(1), plaintiff has FOURTEEN           Slip Copy, 2019 WL 1934419
(14) days within which to file written objections to the

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                        4
Scott v. Mullolly, Jeffrey, Rooney, & Flynn, LLP, Slip Copy (2019)
2019 WL 3890995

                                                                     Magistrate Judge Hummell’s Report-Recommendation, dkt.
                                                                     # 4, issued on May 1, 2019, provided Plaintiff’s Complaint,
                  2019 WL 3890995
                                                                     filed pro se along with a motion to proceed in forma pauperis,
    Only the Westlaw citation is currently available.
                                                                     an initial review pursuant to 28 U.S.C. §§ 1915(e) and
     United States District Court, N.D. New York.
                                                                     1915A. Magistrate Judge Hummell recommends that the
             Susan A. SCOTT, Plaintiff,                              Court dismiss Plaintiff’s Complaint with prejudice to filing an
                        v.                                           Amended Complaint but without prejudice to filing an action
           MULLOLLY, JEFFREY, ROONEY,                                in state court. Magistrate Hummell finds that Plaintiff cannot
                                                                     allege a Section 1983 claim because Defendant is not a state
             & FLYNN, LLP, Defendant.
                                                                     actor. Plaintiff alleges purely private conduct and Section
                  8:19-CV-488 (TJM/CFH)                              1983 cannot provide the Court jurisdiction in this matter.
                             |
                     Signed 08/19/2019                               Plaintiff did not object to the Report-Recommendation, and
                                                                     the time for such objections has passed. After examining
Attorneys and Law Firms                                              the record, this Court has determined that the Report-
                                                                     Recommendation is not subject to attack for plain error or
Susan A. Scott, Plattsburgh, NY, pro se.
                                                                     manifest injustice and the Court will accept and adopt the
                                                                     Report-Recommendation for the reasons stated therein.

                  DECISION & ORDER                                   Accordingly,

Thomas J. McAvoy, Sr. U.S. District Judge
                                                                     The Report-Recommendation of Magistrate Hummell, dkt.
 *1 The Court referred this pro se civil action, brought             # 4, is hereby ACCEPTED and ADOPTED. Plaintiff’s
pursuant to 42 U.S.C. § 1983, to Magistrate Judge Christian          Complaint is hereby DISMISSED WITH PREJUDICE
F. Hummell for a Report-Recommendation pursuant to 28                AND WITHOUT OPPORTUNITY TO AMEND. The
U.S.C. § 636(b) and Local Rule 72.3(c). Plaintiff alleges that       Court’s dismissal is without prejudice to Plaintiff filing an
the Defendant placed a lien on her bank account. The lien            appropriate action in state court. The Clerk of Court is
stemmed from a 2012 default judgment of which Plaintiff              directed to CLOSE the case.
was unaware. The lien froze Plaintiff’s bank account and all
of her assets, including her student loans, and caused her
                                                                     IT IS SO ORDERED.
considerable hardship, including an inability to pay for her
Master’s Degree program.                                             All Citations

                                                                     Slip Copy, 2019 WL 3890995

End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                1
Banks v. Constantine, Not Reported in F.Supp.2d (2012)
2012 WL 2803616


                                                                A. Standard of Review
                  2012 WL 2803616                               Under 28 U.S.C.1915(e)(2)(B), a district court shall dismiss
    Only the Westlaw citation is currently available.           an in forma pauperis action where it is satisfied that the action
              NOT FOR PUBLICATION                               “(i) is frivolous or malicious; (ii) fails to state a claim on
             United States District Court,                      which relief may be granted; or (iii) seeks monetary relief
                   E.D. New York.                               against a defendant who is immune from such relief.”
              Marie L. BANKS, Plaintiff,
                                                                To avoid dismissal, a complaint must plead “enough facts to
                          v.
                                                                state a claim to relief that is plausible on its face.” Bell Atl.
      George CONSTANTINE; Dr. Peter Kalcanis;
                                                                Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167
         Orthopedic Group North Shore LIJ;                      L.Ed.2d 929 (2007). A claim will be considered plausible on
        and the City of New York, Defendants.                   its face “when the plaintiff pleads factual content that allows
                                                                the court to draw the reasonable inference that the defendant
               No. 12–CV–3239 (JG)(RER).
                                                                is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556
                             |
                                                                U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009).
                      July 10, 2012.

Attorneys and Law Firms                                         Moreover, a plaintiff must establish that the court has subject
                                                                matter jurisdiction over the action. See, e.g., Rene v. Citibank
Marie L. Banks, Brooklyn, NY, pro se.                           NA, 32 F.Supp.2d 539, 542 (E.D.N.Y.1999); see also Arbaugh
                                                                v. Y & H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 163
                                                                L.Ed.2d 1097 (2006). The subject matter jurisdiction of the
              MEMORANDUM AND ORDER                              federal courts is limited. Federal jurisdiction is available when
                                                                a “federal question” is presented, 28 U.S.C. § 1331, or when
JOHN GLEESON, District Judge.                                   the plaintiff and defendants are of diverse citizenship and
                                                                the amount in controversy exceeds $75,000, id. § 1332(a).
 *1 Plaintiff Marie L. Banks commenced this pro se action
                                                                If a federal court “determines at any time that it lacks
on June 27, 2012, seeking leave to proceed in forma pauperis.
                                                                subject-matter jurisdiction, the court must dismiss the action.”
I grant her request to proceed in forma pauperis solely for
                                                                Fed.R.Civ.P. 12(h)(3); see also Arbaugh, 546 U.S. at 514.
the purpose of this Order and dismiss the complaint for the
reasons set forth below.
                                                                A court must construe a pro se litigant's pleadings liberally,
                                                                Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 167
                                                                L.Ed.2d 1081 (2007); Harris v. Mills, 572 F.3d 66, 72 (2d
                     BACKGROUND                                 Cir.2009), and a pro se complaint should not be dismissed
                                                                without granting the plaintiff leave to amend “at least once
Banks's complaint involves two slip-and-fall accidents, first   when a liberal reading of the complaint gives any indication
on September 11, 2010, and then on March 27, 2012.              that a valid claim might be stated,” Gomez v. USAA Fed. Sav.
Banks appears to allege medical and legal malpractice arising   Bank, 171 F.3d 794, 795 (2d Cir.1999) (internal quotation
from her attempts to obtain medical treatment and legal         marks and citation omitted). Nevertheless, “a pro se plaintiff
representation in connection with these accidents. See Compl.   must still comply with the relevant rules of procedural and
p. 2, ECF No. 1. In addition, as her “Statement of Claim,”      substantive law, including establishing that the court has
Banks sets forth the following: “surgical assault, Medical      subject matter jurisdiction over the action.” Wilber v. U.S.
Fraud, conspiracy, Civil Rights, Tortures, Malpractice of       Postal Serv., No. 10–CV–3346 (ARR), 2010 WL 3036754,
lawyer, sign of Government Benefits to pay Notorious Team       at *1 (E.D.N.Y. Aug.2, 2010) (internal quotation marks and
of Medical Fraud with 20 years of experience & more.” Id.       citations omitted).
at 1, ¶ III.

                                                                B. Analysis
                                                                *2 Banks's claims alleging medical malpractice and legal
                       DISCUSSION
                                                                malpractice must be dismissed for lack of subject matter


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            1
Banks v. Constantine, Not Reported in F.Supp.2d (2012)
2012 WL 2803616

jurisdiction. Banks does not allege any facts that would               without leave to amend. See, e.g., U.S. ex rel. Phipps v.
support diversity jurisdiction and these claims arise under            Comprehensive Cmty. Dev. Corp., 152 F.Supp.2d 443, 455–56
state law, not federal law. See, e.g ., Ryan v. Ajami, No.             (S.D.N.Y.2001); see also Ruffolo v. Oppenheimer & Co., 987
02–CV–4019, 2002 WL 31890050, at *3 (S.D.N.Y. Dec.30,                  F.2d 129, 131 (2d Cir.1993) (“Where it appears that granting
2002) (legal malpractice); Obunugafor v. Borchert, No. 01–             leave to amend is unlikely to be productive, ... it is not an
CV–3125 (WK), 2001 WL 1255929, at *2 (S.D.N.Y. Oct.19,                 abuse of discretion to deny leave to amend.”).
2001) (medical malpractice). The complaint's conclusory
references to medical fraud, conspiracy, civil rights, torture
and government benefits are insufficient to establish federal                                 CONCLUSION
subject-matter jurisdiction. See, e.g., Novikova v. IRS, No. 04–
CV–5324 (DLI) (LB), 2007 WL 2891301, at *9 (E.D.N.Y.                   For the reasons stated above, the Court dismisses the
Sept. 28, 2007).                                                       complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). The Court
                                                                       certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal
The claims against the City of New York must also                      from this Order would not be taken in good faith and therefore
be dismissed for lack of subject-matter jurisdiction. Any              in forma pauperis status is denied for the purpose of an
negligence claim against the City of New York in connection            appeal. See Coppedge v. United States, 369 U.S. 438, 444–
with Banks's slip-and-fall accidents does not arise under              45, 82 S.Ct. 917, 8 L.Ed.2d 21 (1962). The Clerk of Court is
federal law. See, e.g., Cnty. of Sacramento v. Lewis, 523 U.S.         respectfully directed to enter judgment and close the case.
833, 849, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998); Daniels
v. Williams, 474 U.S. 327, 328, 106 S.Ct. 662, 88 L.Ed.2d 662          So ordered.
(1986).

                                                                       All Citations
Because the defects in subject-matter jurisdiction do
not appear to be curable, the complaint is dismissed                   Not Reported in F.Supp.2d, 2012 WL 2803616

End of Document                                                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
Partee v. City of Syracuse, Slip Copy (2019)



                                                       report. Plaintiff did not file objections to the
              2019 WL 2616954                          Order, Report, and Recommendation, and the
           Only the Westlaw citation                   time to do so has expired.
            is currently available.
            United States District
                                                       II. DISCUSSION
            Court, N.D. New York.
                                                       After examining the record, this Court has
  Cedric PARTEE a/k/a Webb, Plaintiff,                 determined that the Order, Report, and
                     v.                                Recommendation is not subject to attack for
        The CITY OF SYRACUSE,                          plain error or manifest injustice.
            et al., Defendants

              Civil Action No. 5:19-                   III. CONCLUSION
              CV-0417 (TJM/DEP)                        Accordingly, the Court ACCEPTS and
                         |                             ADOPTS         the     Order,     Report, and
               Signed 06/26/2019                       Recommendation [Dkt. No. 6] for the reasons
                                                       stated therein. Thus, it is hereby
Attorneys and Law Firms
                                                       ORDERED that plaintiff’s complaint [Dkt.
Cedric Partee, Liverpool, NY, pro se.                  No. 1] is accepted for filing only with
                                                       respect to plaintiff’s Fourth Amendment
                                                       claim against defendant Cowan. Plaintiff’s
             DECISION & ORDER                          remaining claims, asserted against all other
                                                       defendants named in this action, are
THOMAS J. McAVOY, Senior United States                 DISMISSED with leave to replead by filing
District Judge                                         an amended complaint within thirty (30) days
                                                       of this Decision and Order.
I. INTRODUCTION
 *1 This pro se action brought pursuant                Plaintiff is advised that an amended complaint
to 42 U.S.C. § 1983 was referred to the                supersedes in all respects the prior pleading.
Hon. David E. Peebles, Chief United States             Therefore, if plaintiff files an amended
Magistrate Judge. In his May 23, 2019 Order,           complaint, he must properly allege in the
Report, and Recommendation [Dkt. No. 6],               amended complaint all factual bases for all
Magistrate Judge Peebles recommends that               claims asserted therein, and the amended
plaintiff’s complaint [Dkt. No. 1] be accepted         complaint must be in compliance with Rules
for filing only with respect to plaintiff’s Fourth     8 and 10 of the Federal Rules of Civil
Amendment claim against defendant Cowan,               Procedure.
but that plaintiff’s remaining claims, asserted
against all other defendants named in this
action, be dismissed with leave to replead             IT IS SO ORDERED.
within thirty days of any decision adopting the


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                    1
Partee v. City of Syracuse, Slip Copy (2019)



All Citations

Slip Copy, 2019 WL 2616954

End of Document                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    2
